







LOAN AND SECURITY AGREEMENT


BY AND AMONG


ACME TELEVISION, LLC


AS BORROWER,


ACME COMMUNICATIONS, INC.,


THE LENDERS THAT ARE SIGNATORIES HERETO


AS THE LENDERS,


AND


FORTRESS CREDIT CORP.,


AS THE ARRANGER AND ADMINISTRATIVE AGENT


DATED AS OF NOVEMBER 8, 2004













--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT

        THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as
of November 8, 2004 between and among, on the one hand, the lenders identified
on the signature pages hereof (such lenders, together with their respective
successors and assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), FORTRESS CREDIT CORP., a Delaware
corporation, as the arranger and administrative agent for the Lenders (“Agent”),
and, on the other hand, ACME TELEVISION, LLC, a Delaware limited liability
company (“Borrower”) and, solely for the purpose of making the covenants,
waivers, consents, and other agreements set forth in Sections 7.1, 7.2, 7.6,
7.8, 9.2, 11.3(b), 13, 14.2, 17.1, 17.3, 17.4, 17.5, 17.6, 17.9, 17.10, 17.11,
17.12, and 17.13 and not as an Obligor, ACME COMMUNICATIONS, INC., a Delaware
corporation (“ACME Parent”).

        The parties agree as follows:


1. DEFINITIONS AND CONSTRUCTION.

    1.1   Definitions. As used in this Agreement, the following terms shall have
the following definitions:

        “Account Debtor” means any Person who is or who may become obligated
under, with respect to, or on account of, an Account, chattel paper, or a
General Intangible.

        “Accounts” means all of Borrower’s or the Obligors’, as the context
requires, now owned or hereafter acquired right, title, and interest with
respect to “accounts” (as that term is defined in the Code), and any and all
supporting obligations in respect thereof.

        “ACME Intermediate” means ACME Intermediate Holdings, LLC, a Delaware
limited liability company.

        “ACME Intermediate Finance” means ACME Intermediate Finance, Inc., a
Delaware corporation.

        “ACME Parent” has the meaning set forth in the preamble to this
Agreement.

        “ACME Subsidiary Holdings II” means ACME Subsidiary Holdings II, LLC, a
Delaware limited liability company.

        “ACME Subsidiary Holdings III” means ACME Subsidiary Holdings III, LLC,
a Delaware limited liability company.

        “ACME Television Holdings” means ACME Television Holdings, LLC, a
Delaware limited liability company.

        “Acquisition” has the meaning set forth in the definition of “Permitted
Acquisition.”

        “Acquisition Agreement” means the acquisition, purchase or other
agreement which sets forth the terms and conditions of a Permitted Acquisition.

        “Acquisition Documents” means an Acquisition Agreement and any other
agreement entered into from time to time in connection with such Acquisition
Agreement.

        “Acquisition License Company” means a Subsidiary of Borrower which is
directly or indirectly wholly owned by Borrower and is formed for the sole
purposes of holding one or more FCC Licenses in the market served by a
television broadcast property owned and operated by the related respective
Operating Company and acquired by an Obligor pursuant to a Permitted
Acquisition, a Permitted Joint Venture Acquisition, or a Permitted Swap.

        “Acquisition Operating Company” means a Subsidiary of Borrower which is
directly or indirectly wholly owned by Borrower and is formed for the sole
purpose of owning and operating a television broadcast property in the market
served by such television broadcast property acquired by an Obligor pursuant to
a Permitted Acquisition, a Permitted Joint Venture Acquisition or a Permitted
Swap.

        “Additional Documents” has the meaning set forth in Section 4.4.

        “Affiliate” means, as applied to any Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of Stock, by contract, or
otherwise; provided, however, that, for purposes of Section 7.14 hereof: (a) any
Person which owns directly or indirectly 10% or more of the securities having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner or non-managing member of
such Person) shall be deemed to control such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership or joint venture in which a Person is a partner
or joint venturer shall be deemed to be an Affiliate of such Person.

        “Affiliation Agreement” means an affiliation agreement between an
Obligor and a major television network.

        “Agent” means Fortress, solely in its capacity as agent for the Lenders
hereunder, and any successor thereto.

        “Agent’s Account” means the account identified on Schedule A-1.

        “Agent’s Liens” means the Liens granted by Borrower to Agent for the
benefit of the Lender Group under this Agreement or the other Loan Documents.

        “Agent-Related Persons” means Agent together with its Affiliates,
officers, directors, employees, and agents.

        “Agreement” has the meaning set forth in the preamble hereto.

        “Amortization of Syndicated Program Rights” means the charge taken
against net income in a period of time with respect to the amortization or
adjustment in net realizable value of current and future series or features
Syndicated Program Payments in accordance with GAAP.

        “Anti-Terrorism Law” means each of (a) Executive Order No. 13224 of
September 23, 2001 — Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism (the “Executive Order”);
(b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act); (c) the Money Laundering Control Act of
1986, Public Law 99-570; and (d) any similar law enacted in the United States of
America.

        “Applicable Federal Percentage” means for any taxable year the marginal
federal tax bracket of ACME Parent, as calculated by reference to the federal
income tax returns of ACME Parent for the immediately preceding year as
delivered by ACME Parent to Agent.

        “Applicable Prepayment Premium” means, with respect to any prepayment of
all or any part of the Loan other than any prepayment pursuant to Section 6.8(b)
and any prepayment made by Borrower to satisfy the covenant set forth in
Section 7.22(b) but only to the extent of the amount of the prepayment necessary
to satisfy such covenant, an amount equal to (a) for any prepayment received
during the period from the Closing Date up to the first anniversary of the
Closing Date, 3% times the amount prepaid; (b) for any prepayment received
during the period from the first anniversary of the Closing Date up to the
second anniversary of the Closing Date, 2% times the amount prepaid; (c) for any
prepayment received during the period from the second anniversary of the Closing
Date up to the fourth anniversary of the Closing Date, 1% times the amount
prepaid; provided, that the Applicable Prepayment Premium for any prepayment of
the Loan in full or any partial prepayment of the Loan received during the
period from the third anniversary of the Closing Date up to the fourth
anniversary of the Closing Date as part of a Permitted Senior Loan Refinancing
shall be zero (-0-) and (d) for any prepayment received from and after the
fourth anniversary of the Closing Date, zero (-0-); provided, that there shall
be no Applicable Prepayment Premium due with respect to the prepayment of the
Commitment then held by any Affiliate of Agent in the event that Agent or an
Affiliate of Agent acts as the lead lender in connection with a refinancing of
the Senior Loan. Applicable Prepayment Premium shall also include, for all
prepayments received prior to the end of any Interest Period then in effect, all
out-of-pocket breakage costs incurred by Agent or any of the Lenders in
connection with the early termination of such Interest Periods.

        “Applicable Rate” means a rate per annum equal to 7% plus the higher of
(i) the LIBOR Rate and (ii) 2%.

        “Assignee” has the meaning set forth in Section 14.1.

        “Assignment and Acceptance” means an Assignment and Acceptance in the
form of Exhibit A-1.

        “Authorized Person” means any officer or other management employee of
Borrower.

        “Bankruptcy Code” means the United States Bankruptcy Code, as in effect
from time to time.

        “Base LIBOR Rate” means the rate per annum, determined by Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/16%), on the basis of the rates at which Dollar deposits are offered
to major banks in the London interbank market on or about 11:00 a.m. (California
time) 2 Business Days prior to the commencement of the applicable Interest
Period, for a term and in amounts comparable to the Interest Period and the
amount of the Loan, which determination shall be conclusive in the absence of
manifest error.

        “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA) for which Borrower or any Subsidiary or ERISA Affiliate
of Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within
the past six years.

        “Board of Directors” means the board of directors (or comparable
managers) of Borrower or any committee thereof duly authorized to act on behalf
of the board.

        “Books” means Borrower’s, or the Obligors’, as the case may be, now
owned or hereafter acquired books and records (including all of its Records
indicating, summarizing, or evidencing its assets (including the Collateral) or
liabilities, all of Borrower’s, or the Obligors’, as the case may be, Records
relating to its or their business operations or financial condition, and all of
its or their goods or General Intangibles related to such information).

        “Borrower” has the meaning set forth in the preamble to this Agreement.

        “Business Day” means any day that is not a Saturday, Sunday, or other
day on which national banks located in New York, New York are authorized or
required to close, except that, if a determination of a Business Day shall
relate to a Base LIBOR Rate determination, the term “Business Day” also shall
exclude any day on which banks are closed for dealings in Dollar deposits in the
London interbank market.

        “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

        “Capitalized Lease Obligation” means any Indebtedness represented by
obligations under a Capital Lease; the amount of such Indebtedness for purposes
of this Agreement being the capitalized amount thereof, determined in accordance
with GAAP.

        “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

        “Change of Control” means (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 20%, or more, of the Stock of Borrower
having the right to vote for the election of members of the Board of Directors
and the Permitted Holders, in the aggregate, are the beneficial owners, directly
or indirectly, of less than 30% of such Stock, or (b) a majority of the members
of the Board of Directors do not constitute Continuing Directors or directors
appointed by the Permitted Holders, or (c) Borrower ceases to own and control
99%, or more, of the outstanding capital Stock of each of its Subsidiaries
(except in the case of Investments permitted hereunder).

        “Closing Date” means November 8, 2004.

        “Code” means the New York Uniform Commercial Code, as in effect from
time to time.

        “Collateral” means all of Borrower’s now owned or hereafter acquired
right, title, and interest in and to each of the following:

    (a)        Accounts,

    (b)        Books,

    (c)        Deposit Accounts,

    (d)        Equipment,

    (e)        General Intangibles,

    (f)        Inventory,

    (g)        Investment Property (other than the stock of the Inactive
Subsidiaries),

    (h)        Negotiable Collateral,

    (i)        Real Property Collateral,

    (j)        money or other assets of Borrower that now or hereafter come into
the possession, custody, or control of any member of the Lender Group, and

    (k)        the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, money, or other tangible or intangible property resulting from the
sale, exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof;

provided, that the term “Collateral” shall not include any of the Borrower’s
right, title and interest in and to any membership interest in The Daily Buzz,
LLC until such time as the covenant contained in Section 6.4(b) is satisfied.

        “Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor (other than lessors of Equipment not in
possession of such Equipment), warehouseman, processor, consignee, or other
Person in possession of, having a Lien upon, or having rights or interests in
the Equipment or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.

        “Collateral Assignments of Key Leases” means one or more collateral
assignments, mortgages or deeds of trust, in form and substance reasonably
satisfactory to Agent, between one or more Obligors and Agent respecting the
hypothecation of such Obligor’s rights under the Key Leases.

        “Collateral Assignments of Tower Leases” means one or more collateral
assignments, mortgages, or deeds of trust, in form and substance reasonably
satisfactory to Agent, between one or more Obligors and Agent respecting the
hypothecation of such Obligor’s rights under the Tower Leases.

        “Collections” means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds of Borrower and its Subsidiaries).

        “Commitment” means, with respect to each Lender, its Commitment, and,
with respect to all Lenders, their Commitments, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 or on the signature page of the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder in accordance with the provisions
of Section 14.1.

        “Compliance Certificate” means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

        “Continuing Director” means (a) any member of the Board of Directors who
was a director (or comparable manager) of Borrower on the Closing Date, and (b)
any individual who becomes a member of the Board of Directors after the Closing
Date if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower (as such terms are used in Rule 14a-11 under the Exchange Act) and
whose initial assumption of office resulted from such contest or the settlement
thereof.

        “Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to Senior Agent, executed and delivered by one or more
Obligors, Senior Agent, and the applicable securities intermediary with respect
to a Securities Account or bank with respect to a Deposit Account.

        “Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

        “Daily Buzz Agreement” means that certain Limited Liability Company
Agreement of The Daily Buzz, LLC, dated as of November 14, 2003 between ACME
Television Productions, LLC, a Delaware limited liability company, and Emmis
Television Broadcasting, L.P., an Indiana limited partnership, including any
amendment thereto so long as such amendment is expressly permitted by this
Agreement.

        “Dayton Station” means WBDT-26 Dayton, Ohio.

        “DDA” means any checking or other demand Deposit Account maintained by
Borrower.

        “Decatur Station” means WBUI-23 Decatur, Illinois.

        “Default” means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

        “Default Rate” means a rate per annum equal to 10% plus the higher of
(i) the LIBOR Rate and (ii) 2%.

        “Deposit Account” means any deposit account (as that term is defined in
the Code).

        “Designated Account” means that certain DDA of Borrower identified on
Schedule D-1.

        “Designated Stations’ means (a) the Dayton Station, (b) the Knoxville
Station, (c) the Green Bay Station, (d) the Fort Myers Station, (e) the Decatur
Station, (f) the Madison Station, (g) the Salt Lake City Station, (h) the First
Albuquerque Station, and (i) the Second Albuquerque Station.

        “Dollars” or “$” means United States dollars.

        “EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ consolidated net earnings (or loss), minus interest income,
extraordinary gains, and Syndicated Program Payments plus interest expense,
income taxes, depreciation and amortization, LMA Fees, Amortization of
Syndicated Program Rights, and other non-cash charges for such period, as
determined in accordance with GAAP.

        “Eligible Transferee” means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having unimpaired capital
in excess of $100,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has
unimpaired capital in excess of $100,000,000, provided that such bank is acting
through a branch or agency located in the United States, (c) a finance company,
insurance company, or other financial institution or fund that is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of its business and having (together with its Affiliates) unimpaired
capital in excess of $100,000,000, (d) any Affiliate (other than individuals) of
a Lender that was party hereto as of the Closing Date, (e) so long as no Event
of Default has occurred and is continuing, any other Person approved by Agent
and Borrower, or (f) during the continuation of an Event of Default, any other
Person approved by Agent.

        “Environmental Actions” means any complaint, summons, citation, notice,
directive, order, written claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other written communication from
any Governmental Authority, or any third party asserting violations of
Environmental Laws or releases of Hazardous Materials from (a) any assets,
properties, or businesses of the Obligors or any or their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by the Obligors or any
of their predecessors in interest.

        “Environmental Law” means any applicable federal, state, or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Obligors,
relating to the environment, employee health and safety, or Hazardous Materials,
including CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC § 1251
et seq; the Toxic Substances Control Act, 15 USC, § 2601 et seq; the Clean Air
Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and the
Occupational Safety and Health Act, 29 USC. §651 et seq. (only to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

        “Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action
against any Obligor.

        “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

        “Equipment” means all of Borrower’s or the Obligors’, as the context
requires, now owned or hereafter acquired right, title, and interest with
respect to equipment, machinery, machine tools, motors, furniture, furnishings,
fixtures, vehicles (including motor vehicles and trailers), tools, parts, goods
(other than consumer goods, farm products, or Inventory), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

        “ERISA Affiliate” means (a) any Person subject to ERISA whose employees
are treated as employed by the same employer as the employees of Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of Borrower under
IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section
412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which Borrower is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower and
whose employees are aggregated with the employees of Borrower under IRC Section
414(o).

        “Event of Default” has the meaning set forth in Section 8.

        “Excess Amount” has the meaning set forth in Section 2.2(b).

        “Excess Availability” means the amount, as of the date any determination
thereof is to be made, equal to Senior Loan Availability minus the aggregate
amount, if any, of all trade payables of Borrower and its Subsidiaries aged in
excess of 120 days from due date (excluding from such calculation the contingent
payable of approximately $1,500,000 owed as a result of Borrower’s acquisition
of KPLR) and all book overdrafts in excess of historical practices with respect
thereto, in each case as determined by Agent in its Permitted Discretion.

        “Excess Liquidity” means the amount, as of the date any determination
thereof is to be made, equal to (a) Excess Availability (calculated without
regard to any Default or Event of Default other than a Triggering Event), plus
(b) the amount of cash and Cash Equivalents then held by the Obligors that are
subject to Control Agreements in favor of Senior Loan Agent or Agent.

        “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.

        “Executive Order” has the meaning set forth in the definition of
“Anti-Terrorism Law”.

        “Extension Period” means the period commencing on the
initially-scheduled Maturity Date and ending on the final scheduled Maturity
Date, if applicable and as set forth in Section 3.3.

        “FAA” means the Federal Aviation Administration (or any successor
agency, commission, bureau, department or other political subdivision of the
United States of America).

        “Family Member” means, with respect to any individual, any other
individual having a relationship by blood (to the second degree of
consanguinity), marriage, or adoption to such individual.

        “Family Trusts” means, with respect to any individual, trusts or other
estate planning vehicles established for the benefit of Family Members of such
individual and in respect of which such individual serves as trustee or in a
similar capacity.

        “FCC” means the United States Federal Communications Commission (or any
successor agency, commission, bureau, department or other political subdivision
of the United States of America).

        “FCC License” means any license, permit, certificate of compliance,
franchise, approval or authorization, issued by the FCC for the operation of a
Station.

        “ FEIN” means Federal Employer Identification Number.

        “First Albuquerque Station” means KWBQ-19 Albuquerque, New Mexico.

        “Flint-Saginaw-Bay City Acquisition” means the Acquisition of one or
more broadcast licenses in the Flint-Saginaw-Bay City area of Michigan, in
consideration of the receipt by the applicable Seller of a Purchase Price not to
exceed $3,000,000.

        “Foreign Person” has the meaning set forth in Section 14.1.

        “Fort Myers Station” means WTVK-46 Fort Myers, Florida.

        “Fortress” means Fortress Credit Corp., a Delaware corporation.

        “Funded Debt” means, without duplication and calculated on a
consolidated basis, all Indebtedness with respect to any of the following:
(a) money borrowed (whether recourse or non-recourse (but only to the extent of
the value of the collateral if non-recourse)), including principal and overdue
interest and premiums, (b) Rate Hedging Obligations, (c) obligations evidenced
by a bond, debenture, note or other like written obligation to pay money,
(d) Capitalized Lease Obligations, (e) obligations under conditional sales or
other title retention agreements or secured by any Lien, (f) any letters of
credit, bankers acceptances or similar instruments (including reimbursement
obligations with respect thereto), (g) the deferred unpaid purchase price of
property or services, except trade payables and accrued expenses incurred in the
ordinary course of business, or (h) any guaranty of any or all of the foregoing.

        “Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

        “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.

        “General Intangibles” means all of Borrower’s or the Obligors’, as the
context requires, now owned or hereafter acquired right, title, and interest
with respect to general intangibles (including payment intangibles, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, patents, trade names,
trademarks, servicemarks, copyrights, blueprints, drawings, purchase orders,
customer lists, monies due or recoverable from pension funds, route lists,
rights to payment and other rights under any royalty or licensing agreements
(including all FCC Licenses), infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, money, insurance premium rebates, tax refunds, and tax refund claims),
and any and all supporting obligations in respect thereof, and any other
personal property other than goods (including Equipment and Inventory),
Accounts, Books, Investment Property, and Negotiable Collateral.

        “Governing Documents” means, with respect to any Person, the certificate
or articles of incorporation, by-laws, or other organizational documents of such
Person.

        “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.

        “Green Bay Station” means WIWB-14 Green Bay, Wisconsin.

        “Guarantor Security Agreement” means that certain second amended and
restated security agreement executed and delivered by each of the Guarantors and
Agent, the form and substance of which is satisfactory to Agent.

        “Guarantors” means any one or more of ACME Subsidiary Holdings II, ACME
Intermediate, ACME Intermediate Finance, ACME Subsidiary Holdings III, ACME
Television of Florida, LLC, a Delaware limited liability company, ACME
Television of Illinois, LLC, a Delaware limited liability company, ACME
Television of Madison, LLC, a Delaware limited liability company, ACME
Television of New Mexico, L.L.C., a Delaware limited liability company, ACME
Television of Ohio, LLC, a Delaware limited liability company, ACME Television
of Oregon, LLC, a Delaware limited liability company, ACME Television of
Tennessee, LLC, a Delaware limited liability company, ACME Television of Utah,
L.L.C., a Delaware limited liability company, ACME Television of Wisconsin, LLC,
a Delaware limited liability company, ACME Television Licenses of Florida, LLC,
a Delaware limited liability company, ACME Television Licenses of Illinois, LLC,
a Delaware limited liability company, ACME Television Licenses of Madison, LLC,
a Delaware limited liability company, ACME Television Licenses of New Mexico,
L.L.C., a Delaware limited liability company, ACME Television Licenses of Ohio,
LLC, a Delaware limited liability company, ACME Television Licenses of Oregon,
LLC, a Delaware limited liability company, ACME Television Licenses of
Tennessee, LLC, a Delaware limited liability company, ACME Television Licenses
of Utah, L.L.C., a Delaware limited liability company, and ACME Television
Licenses of Wisconsin, LLC, a Delaware limited liability company, and each
License Company or Operating Company formed or acquired by Borrower or its
Subsidiaries after the date hereof.

        “Guaranty” means that certain general continuing guaranty executed and
delivered by each of the Guarantors in favor of Agent, for the benefit of the
Lender Group, in form and substance satisfactory to Agent.

        “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

        “Hedge Agreement” means any and all transactions, agreements, or
documents now existing or hereafter entered into between Borrower or its
Subsidiaries which provide for an interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging Borrower’s
or its Subsidiaries’ exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security or currency valuations or commodity prices.

        “Hold-Back Amount” means, with respect to any Permitted Disposition of a
Station, the aggregate amount of all payments payable to the Obligors, directly
or indirectly, in connection with such disposition, whether at the time thereof
or after such disposition, under earn-outs, indemnities or other contingent
obligations, escrowed funds, or other similar arrangements entered into in
connection with such disposition.

        “Inactive Subsidiary” means each of ACME Finance Corporation, a Delaware
corporation, and ACME Television Productions, LLC, a Delaware limited liability
company.

        “Indebtedness” means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
Capital Lease Obligations, (d) all obligations or liabilities of others secured
by a Lien on any asset of ACME Parent or its Subsidiaries, irrespective of
whether such obligation or liability is assumed, (e) all obligations for the
deferred purchase price of assets (other than trade debt incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), and (f) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any of the foregoing obligations of any other Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

        “Indemnified Liabilities” has the meaning set forth in Section 11.3.

        “Indemnified Person” has the meaning set forth in Section 11.3.

        “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

        “Insurance Proceeds Reserve” has the meaning set forth in Section
6.8(b).

        “Intangible Assets” means, with respect to any Person, that portion of
the book value of all of such Person’s assets that would be treated as
intangibles under GAAP.

        “Intercompany Advances” means loans or advances (a) from Borrower or one
of its Subsidiaries to Borrower or one of its Subsidiaries, (b) from Borrower to
one of the Parent Companies, or (c) from one of the Parent Companies to a
Subsidiary of such Parent Company.

        “Intercompany Subordination Agreement” means that certain subordination
agreement executed and delivered by each of the Parent Companies, each of the
Obligors, and Agent, the form and substance of which is satisfactory to Agent.

        “Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of the date hereof, between Agent and Senior Loan Agent.

        “Interest Period” means a period commencing on the Closing Date and
ending one month thereafter (with respect to the initial Interest Period) and,
for subsequent Interest Periods, commencing on the day following the end of the
immediately-preceding Interest Period and ending 1, 2, 3, or 6 months thereafter
(selected at Borrower’s election pursuant to Section 2.3(b)); provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.

        “Inventory” means all of Borrower’s or the Obligors’, as the context
requires, now owned or hereafter acquired right, title, and interest with
respect to inventory, including goods held for sale or lease or to be furnished
under a contract of service, goods that are leased by any such Obligor as
lessor, goods that are furnished by such Obligor under a contract of service,
and raw materials, work in process, or materials used or consumed in the
Obligor’s business.

        “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practices), purchases or other
acquisitions for consideration of Indebtedness or Stock, and any other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.

        “Investment Property” means all of Borrower’s or the Obligors’, as the
context requires, now owned or hereafter acquired right, title, and interest
with respect to “investment property” as that term is defined in the Code, and
any and all supporting obligations in respect thereof.

        “IRC” means the Internal Revenue Code of 1986, as in effect from time to
time.

        “Joint Sales or Shared Services Agreement” means an agreement whereby an
owner of a television station:

    (a)        purchases time or is otherwise authorized to sell all or some of
the time on another television station, or

    (b)        agrees to provide other managerial oversight and specific
services (e.g. promotion, engineering, traffic, etc.) for another television
station,

and is entitled to retain the revenue from the sale of that time on the brokered
station in exchange for a fee or for other consideration, or is entitled to be
compensated for the services provided.

        “Key Leases” has the meaning set forth in Section 5.17.

        “Knoxville Station” means WBXX-20 Knoxville, Tennessee.

        “KPLR NOL Proceeds” means cash proceeds in the amount of approximately
$1,500,000-$2,000,000 received after the Closing Date by Borrower or its
Subsidiaries from the Tribune Company in respect of net operating losses
relating to television station KPLR pursuant to Borrower’s 2003 agreement with
the Tribune Company with respect to the sale of such station.

        “Lender” and “Lenders” have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1.

        “Lender Group” means, individually and collectively, each of the Lenders
and Agent.

        “Lender Group Expenses” means all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower under any of the
Loan Documents that are paid or incurred by the Lender Group, (b) actual
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Borrower, including, actual out-of-pocket fees
or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic Collateral appraisals or business
valuations to the extent of the fees and charges (and up to but not exceeding
the amount of any limitation) contained in this Agreement), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c)
actual out-of-pocket costs and expenses incurred by Agent in the disbursement of
funds to Borrower (by wire transfer or otherwise), (d) charges paid or incurred
by Agent resulting from the dishonor of checks, (e) reasonable costs and
expenses paid or incurred by the Lender Group to correct any default or enforce
any provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) audit fees and expenses of Agent related to
audit examinations of the Books to the extent of the fees and charges (and up to
but not exceeding the amount of any limitation) contained in this Agreement, (g)
reasonable costs and expenses of third party claims or any other suit paid or
incurred by the Lender Group in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with Borrower or any guarantor of the Obligations,
(h) Agent’s reasonable fees and expenses (including reasonable attorneys fees)
incurred in advising, structuring, drafting, reviewing, administering, or
amending the Loan Documents, and (i) Agent’s and each Lender’s reasonable fees
and expenses (including attorneys fees) incurred in terminating, enforcing
(including attorneys fees and expenses incurred in connection with a “workout,”
a “restructuring,” or an Insolvency Proceeding concerning Borrower or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

        “Lender-Related Person” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, and the officers, directors, employees,
and agents of such Lender.

        “Lexington Acquisition” means the Acquisition of one or more broadcast
licenses in Lexington, Kentucky, in consideration of the receipt by the
applicable Seller of a Purchase Price not to exceed $3,000,000.

        “LIBOR Rate” means, for each Interest Period, the rate per annum
determined by Agent (rounded upwards, if necessary, to the next 1/16%) by
dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100% minus the
Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the effective
day of any change in the Reserve Percentage.

        “License Companies” means, collectively, ACME Television Licenses of
Florida, LLC, a Delaware limited liability company, ACME Television Licenses of
Illinois, LLC, a Delaware limited liability company, ACME Television Licenses of
Madison, LLC, a Delaware limited liability company, ACME Television Licenses of
New Mexico, L.L.C., a Delaware limited liability company, ACME Television
Licenses of Ohio, LLC, a Delaware limited liability company, ACME Television
Licenses of Oregon, LLC, a Delaware limited liability company, ACME Television
Licenses of Tennessee, LLC, a Delaware limited liability company, ACME
Television Licenses of Utah, L.L.C., ACME Television Licenses of Wisconsin, LLC,
a Delaware limited liability company, and any Acquisition License Company formed
or acquired by Borrower or its Subsidiaries after the date hereof.

        “Lien” means any interest in an asset securing an obligation owed to, or
a claim by, any Person other than the owner of the asset, whether such interest
shall be based on the common law, statute, or contract, whether such interest
shall be recorded or perfected, and whether such interest shall be contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances, including the lien or security interest
arising from a mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, security agreement, conditional sale or trust
receipt, or from a lease, consignment, or bailment for security purposes and
also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

        “LMA” means a local marketing agreement, program service agreement or
time brokerage agreement between a broadcaster and a television station licensee
pursuant to which the broadcaster provides programming to, and retains revenues
of, such licensee’s station in exchange for fees paid to such licensee.

        “LMA Fees” means LMA fees for each Station under contract to be
purchased within 12 months after the date the Acquisition Agreement was entered
into with respect to such Station (up to an aggregate of $500,000 for all
Stations in any consecutive 12-month period).

        “Loan” means the loan made by Lenders to Borrower pursuant to this
Agreement.

        “Loan Account” has the meaning set forth in Section 2.8.

        “Loan Documents” means this Agreement, the Promissory Notes, the Control
Agreements, the Collateral Assignments of Key Leases, the Collateral Assignments
of Tower Leases, the Guarantor Security Agreement, the Guaranty, the
Intercompany Subordination Agreement, the Intercreditor Agreement, the
Mortgages, the Officers’ Certificate, the Pledge Agreement, and any other
agreement entered into, now or in the future, by any of the Obligors and the
Lender Group in connection with this Agreement.

        “LTV Ratio” means the ratio obtained by dividing (a) the total principal
amount of the Senior Loan Obligations then outstanding plus the total principal
amount of the Obligations then outstanding by (b) the OLV Value.

        “Madison Station” means WBUW Janesville-Madison, Wisconsin.

        “Main Station License” means a main station license issued by the FCC
authorizing a Station’s primary transmissions, and not any auxiliary licenses
held by such Station.

        “Margin Stock” means “margin stock” within the meaning of Regulations T,
U and X.

        “Master Lease Agreement” means that certain Master Lease Agreement dated
as of October 25, 1999, by and among Borrower, certain of Borrower’s
Subsidiaries, and Bankers Commercial Corporation.

        “Material Adverse Change” means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of the Obligors, taken as a whole, (b) a
material impairment of the Obligors’ ability to perform the obligations under
the Loan Documents or of the Lender Group’s ability to enforce the Obligations
or realize upon any material portion of the Collateral, or (c) a material
impairment of the enforceability or priority of the Agent’s Liens with respect
to the Collateral as a result of an action or failure to act on the part of any
Obligor.

        “Mature Stations” means the Salt Lake City Station, the First
Albuquerque Station, and the Second Albuquerque Station.

        “Maturity Date” has the meaning set forth in Section 3.3.

        “Maximum Priority Working Capital Loan Amount” has the meaning assigned
to such term in the Intercreditor Agreement.

        “Mortgages” means, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by the Obligors
in favor of Agent, for the benefit of the Lender Group, in form and substance
satisfactory to Agent, that encumber the Real Property Collateral and the
related improvements thereto.

        “Negotiable Collateral” means all of Borrower’s or the Obligors’, as the
context requires, now owned and hereafter acquired right, title, and interest
with respect to letters of credit, letter of credit rights, instruments,
promissory notes, drafts, documents, and chattel paper (including electronic
chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

        “Net Cash Proceeds” means, with respect to any disposition of assets by
one or more of the Obligors (including any LMA by any Obligor, as “licensee”
thereunder), the aggregate amount of all cash payments received by the Obligors,
directly or indirectly, in connection with such disposition, whether at the time
thereof or after such disposition, under deferred payment arrangements or
investments entered into or received in connection with such disposition, minus
the aggregate amount of (a) any Permitted Purchase Money Indebtedness or other
Permitted Indebtedness that was secured by the assets that were the subject of
the disposition and was required to be repaid as a result of such disposition,
(b) legal, accounting, regulatory, title and recording tax expenses,
commissions, and (c) any income taxes payable by the Obligors or any of their
direct or indirect stockholders, partners or members in connection with such
disposition.

        “Obligations” means all loans, debts, principal, interest (including any
interest that, but for the provisions of the Bankruptcy Code, would have
accrued), premiums, liabilities (including all amounts charged to Borrower’s
Loan Account pursuant hereto), obligations, fees, charges, costs, Lender Group
Expenses (including any fees or expenses that, but for the provisions of the
Bankruptcy Code, would have accrued), guaranties, covenants, and duties of any
kind and description owing by Borrower to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all Lender Group Expenses that Borrower is required to pay or reimburse by
the Loan Documents, by law, or otherwise. Any reference in this Agreement or in
the Loan Documents to the Obligations shall include all amendments, changes,
extensions, modifications, renewals, replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any Insolvency Proceeding.

        “Obligors” means Borrower or the Guarantors, or any one of them.

        “Officers’ Certificate” means the representations and warranties of
officers form submitted by Agent to Borrower, together with Borrower’s completed
responses to the inquiries set forth therein.

        “OLV Value” means the orderly liquidation value of the Stations, such
value being determined by a qualified appraisal company selected by Borrower and
approved by the Required Lenders in their Permitted Discretion or (b) selected
by Agent and approved by the Senior Loan Lenders in their reasonable discretion.

        “Operating Companies” means, collectively, ACME Television of Florida,
LLC, a Delaware limited liability company, ACME Television of Illinois, LLC, a
Delaware limited liability company, ACME Television of Madison, LLC, a Delaware
limited liability company, ACME Television of New Mexico, L.L.C., a Delaware
limited liability company, ACME Television of Ohio, LLC, a Delaware limited
liability company, ACME Television of Oregon, LLC, a Delaware limited liability
company, ACME Television of Tennessee, LLC, a Delaware limited liability
company, ACME Television of Utah, L.L.C., a Delaware limited liability company,
ACME Television of Wisconsin, LLC, a Delaware limited liability company, and any
Acquisition Operating Company formed or acquired by Borrower or its Subsidiaries
after the date hereof.

        “Overhead Expenses” means amounts payable by Borrower to the Parent
Companies in respect of reasonable accounting, legal, senior management, and
other general expenses applicable to the ownership of Borrower and its
Subsidiaries, which expenses are not specifically related to the operation of a
Station (including expenses of ACME Television Holdings or any of the other
Parent Companies relating to the ownership of Sylvan Tower Co., LLC but not
specifically related to the operation of a Station).

        “Parent Companies” means ACME Parent, ACME Television Holdings, ACME
Subsidiary Holdings II, ACME Intermediate, and ACME Intermediate Finance.

        “Participant” has the meaning set forth in Section 14.1(e).

        “Participating Interests” has the meaning set forth in Section 14.1(e).

        “Permitted Acquisition” means any acquisition from a third party (the
“Seller”) by Borrower or any of its Subsidiaries, whether by way of the purchase
of assets or Stock, by merger or consolidation or otherwise, of substantially
all of the assets of or ownership interests in a television broadcast property
or FCC License or a construction permit with respect to a broadcast property
(each an “Acquisition”), so long as (a) such Acquisition has been approved in
writing by the Required Lenders in their Permitted Discretion, and (b):

    (i)        No Default or Event of Default shall have occurred or be
continuing or shall result from the consummation of such Acquisition;

    (ii)        If such Acquisition involves the purchase of Stock, such
Acquisition shall be effected in such a manner as to assure that the acquired
entity becomes a wholly owned direct or indirect Subsidiary of Borrower;

    (iii)        No later than (A) 30 days prior to the consummation of such
Acquisition or, if earlier, 10 Business Days after the execution and delivery of
the related Acquisition Agreement, Borrower shall have delivered to Agent (with
sufficient copies for all of the Lenders) copies of executed counterparts of
such Acquisition Agreement, together with all schedules thereto, the forms of
any additional agreements or instruments to be executed at the closing of such
Acquisition (to the extent available), and all applicable financial information,
including revised Projections, updated to reflect such Acquisition and any
related transactions, (B) promptly following a request therefor, copies of such
other information or documents relating to such Acquisition as Agent shall have
reasonably requested, and (C) promptly following the consummation of such
Acquisition, certified copies of the agreements, instruments and documents
referred to above to the extent the same have been executed and delivered at the
closing of such Acquisition;

    (iv)        The aggregate amount of all consideration payable by Borrower or
its Subsidiaries in connection with such Acquisition (other than earn-outs and
customary post-closing adjustments escrows, holdbacks and indemnities and
Indebtedness permitted under Section 7.1) shall be payable on the date of such
Acquisition;

    (v)        Neither Borrower nor its Subsidiaries shall, in connection with
such Acquisition, assume or remain liable with respect to any Indebtedness
(including any unpaid material tax or material ERISA liability), except (A) to
the extent permitted under Section 7.1 or otherwise expressly permitted by the
Required Lenders in their Permitted Discretion and (B) obligations of the Seller
or its Subsidiaries incurred in the ordinary course of business and necessary or
desirable to the continued operation of the underlying properties, and any other
such liabilities or obligations not permitted to be assumed or otherwise
supported by Borrower and its Subsidiaries hereunder shall be paid in full or
released on or before the consummation of such Acquisition;

    (vi)        All assets and properties acquired in connection with such
Acquisition shall be free and clear of any Liens other than those permitted
under Section 7.2 or as otherwise expressly permitted by the Required Lenders in
their Permitted Discretion;

    (vii)        (A) All FCC Licenses to be acquired pursuant to such
Acquisition shall be acquired by an Acquisition License Company, (B) such
Acquisition License Company shall enter into a license agreement with a related
Acquisition Operating Company with respect to such FCC Licenses, and (C) all
other acquired assets of the Seller shall be acquired by such related
Acquisition Operating Company;

    (viii)        (A) In the case of any Acquisition other than those listed in
clause (B) below, after the consummation of such Acquisition, Borrower and its
Subsidiaries shall be in compliance with the provisions of Section 7.22,
 calculated on a pro forma basis and for the period of four (4) consecutive
fiscal quarters prior to the date of such Acquisition for which financial
statements are required to be provided (and have been so delivered) under
Section 6.3, (B) in the case of the Portland Acquisition, the
Richmond-Petersburg Acquisition, the Flint-Saginaw-Bay City Acquisition, and the
Lexington Acquisition, after the consummation of each such Acquisition, Borrower
and its Subsidiaries shall be in compliance with the provisions of Section 7.22,
calculated on a pro forma basis and for the period of four (4) consecutive
fiscal quarters prior to the date of such Acquisition for which financial
statements are required to be provided (and have been so delivered) under
Section 6.3, and (C) prior to the consummation of such Acquisition, Borrower
shall provide to Agent, in form and substance satisfactory to Agent, a
certificate of its chief financial officer certifying such compliance;

    (ix)        On or before the consummation of such Acquisition, (A) the
applicable Acquisition License Company and any applicable Acquisition Operating
Company shall execute and deliver to Agent a joinder to the Guarantor Security
Agreement, the Guaranty and the Intercompany Subordination Agreement and
Collateral Assignments of Key Leases and Collateral Assignments of Tower Leases,
if such Key Leases or Tower Leases are in existence at the time of such
Acquisition; and (B) Borrower shall execute and deliver to Agent a pledge
agreement or an amendment to the Pledge Agreement, in form and substance
satisfactory to Agent, pursuant to which Borrower shall pledge to Agent the
Stock of the applicable Acquisition License Company and any applicable
Acquisition Operating Company; and (c) Agent shall have received all financing
statements required by Agent;

    (x)        On or before the consummation of such Acquisition, Borrower shall
deliver to Agent, in form and substance satisfactory to Agent, a certificate of
its chief financial officer, certifying as to the matters set forth above with
respect to such Acquisition;

    (xi)        On or before the consummation of such Acquisition, Agent shall
have received written opinions of (A) counsel to Obligors and (B) special FCC
counsel to Obligors, in each case dated the date of such Acquisition, addressed
to the Agent and the Lenders, and providing the substantive legal opinions that
were given by such counsel in the opinions delivered on the Closing Date (but
relative to the acquired assets, Stock, or joint venture interest only) or
otherwise in form and substance satisfactory to Agent; and

    (xii)        If reasonably requested in connection with any material issues
of state law raised in connection with such Acquisition, on or before the
consummation of such Acquisition, Agent shall have received the favorable
opinion of local counsel to the Obligors, dated as of the date of such
Acquisition, addressed to the Agent and the Lenders in form and substance
satisfactory to Agent.

        The foregoing notwithstanding, each of the Portland Acquisition, the
Richmond-Petersburg Acquisition, the Flint-Saginaw-Bay City Acquisition, and the
Lexington Acquisition shall constitute Permitted Acquisitions hereunder if each
such Acquisition complies with the requirements contained in clauses (i) through
(xii) above and the written approval of the Required Lenders shall not be
required to qualify any such Acquisition as a “Permitted Acquisition” hereunder.

        “Permitted Construction Permit Disposition” means the sale or other
disposition of the broadcast station construction permits issued to or obtained
by Borrower or any of its Subsidiaries or the rights to obtain such permits with
respect to the Flint-Saginaw-Bay City, Michigan, Lexington, Kentucky and the
Richmond-Petersburg, Virginia markets, so long as:

    (a)        No Default or Event of Default shall have occurred or be
continuing or shall result from the consummation of such disposition;

    (b)        Concurrent with the consummation of such disposition, Borrower or
its Subsidiaries receive payment in cash or Cash Equivalents (it being
understood that Indebtedness being assumed by the purchaser in such disposition
will be considered cash for purposes of this clause so long as it was permitted
under this Agreement) of at least 80% of the gross proceeds from such
disposition (other than like-kind exchanges under Section 1031 of the Internal
Revenue Code so long as the acquisition portion of such like-kind exchange
qualifies as a Permitted Acquisition);

    (c)        Agent shall have received reasonably satisfactory evidence prior
to the consummation of such disposition that the board of directors and, if
required by law, the holders of Stock of Borrower or its Subsidiaries have
approved such disposition; and

    (d)        such disposition shall be consummated at fair value, in good
faith, and pursuant to an arm’s length transaction.

        “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured subordinate
asset-based lender) business judgment.

        “Permitted Disposition LMA” means an LMA entered into in connection
with, and in anticipation of, a Permitted Station Disposition so long as no
Default or Event of Default shall be continuing or shall result from entering
into such LMA.

        “Permitted Dispositions” means (a) sales or other dispositions by
Borrower or its Subsidiaries of Equipment or other fixed assets that are
substantially worn, damaged, or obsolete in the ordinary course of business, (b)
the use or transfer of money or Cash Equivalents by Borrower or its Subsidiaries
in a manner that is not prohibited by the terms of this Agreement or the other
Loan Documents, (c) Permitted Station Dispositions, (d) Permitted Construction
Permit Dispositions, (e) the sale of Equipment in connection with the
consummation of a Permitted Sale and Leaseback, (f) sales of Equipment or other
fixed assets not covered by clauses (a) through (e) above that are no longer
used or useful in the business of Borrower and its Subsidiaries in an aggregate
amount not to exceed $1,000,000 during any fiscal year of Borrower, (g)
settlement of disputed or delinquent Accounts at a discount in the ordinary
course of the Obligors’ business consistent with past practices, and (h) the
Permitted Portland Construction Permit Assignment.

        “Permitted Holder” means (a) Jamie Kellner, his Family Members, and his
Family Trusts, (b) Douglas Gealy, his Family Members, and his Family Trusts,
(c) Thomas Allen, his Family Members, and his Family Trusts, (d) Tom Embrescia,
his Family Members, and his Family Trusts, (e) Mike Roberts, his Family Members,
and his Family Trusts, (f) Steven Roberts, his Family Members, and his Family
Trusts, or (g) investment funds managed by Alta Communications, Inc., Seaport
Capital Partners, or Trust Company of the West.

        “Permitted Intercompany Advances” means Intercompany Advances so long as
(a) no Triggering Event exists at the time of the making of any Intercompany
Advance or would exist after giving effect thereto, (b) after giving effect to
the making of such Intercompany Advance, the Person that is acting as the lender
or payor with respect thereto is Solvent, (c) the Inactive Subsidiaries are not
borrowers of an Intercompany Advance and (d) after giving effect to the making
of such Intercompany Advance, the Person that is acting as the borrower or payee
with respect thereto is Solvent.

        “Permitted Investments” means (a) investments in Cash Equivalents, (b)
investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Permitted Intercompany Advances, (e) Permitted Acquisitions and
Permitted Joint Venture Acquisitions, (f) non-cash consideration received by
Borrower or its Subsidiaries in connection with a Permitted Disposition, (g)
assets received by Borrower or its Subsidiaries in connection with a Permitted
Swap, (h) so long as no Default or Event of Default shall have occurred or be
continuing or shall result from any such investment and so long as such
investments are in properties or assets directly related to the primary business
of Borrower and its Subsidiaries, investments made by Borrower or its
Subsidiaries after the date hereof in an aggregate amount not to exceed
$1,000,000, (i) so long as no Default or Event of Default shall have occurred or
be continuing or shall result from any such investment and so long as such
investments are in broadcasting properties or assets directly related to the
primary business of Borrower and its Subsidiaries, investments made by Borrower
or its Subsidiaries after the date hereof in broadcasting joint ventures in an
amount not to exceed $1,000,000 per fiscal year, (i) investments existing as of
the date hereof and described on Schedule P-1, and (j) Permitted Stock
Purchases.

        “Permitted Joint Venture Acquisition” means a joint venture, of which
Borrower or one of its Subsidiaries or an Acquisition License Company or an
Acquisition Operating Company is one of the joint venturers, that is formed for
the purpose of effectuating the Portland Acquisition, the Richmond-Petersburg
Acquisition, the Flint-Saginaw-Bay Acquisition, or the Lexington Acquisition
(collectively, the “Subject Acquisitions”) so long as:

    (a)        all of the requirements contained in clauses (i), (iii) through
(vi), (viii), and (x) through (xii) of the definition of “Permitted Acquisition”
are complied with;

    (b)        the portion of the Purchase Price paid by such Person for its
interest in such joint venture is a percentage of the total Purchase Price for
such joint venture that does not exceed the percentage of such joint venture
being acquired by such Person; provided that with respect to a joint venture
formed for the purpose of effectuating the Richmond-Petersburg Acquisition, such
percentage of the total Purchase Price for such joint venture may exceed the
percentage of such joint venture being acquired by such Person by up to 1
percentage point;

    (c)        the aggregate Purchase Price paid with respect to such joint
venture by both joint venturers does not exceed the Purchase Price limits set
forth in the definitions of each of the Subject Acquisitions; and

    (d)        On or before the consummation of such Acquisition, Borrower
shall, or shall have caused the applicable Subsidiary, Acquisition Operating
Company, or Acquisition License Company, to execute and deliver to Agent (i) any
documentation deemed necessary or appropriate by Agent to evidence and perfect
Agent’s security interest in the applicable joint venture interest owned by such
Person (including written authorization for Agent to file financing statements
required by Agent), and (ii) if such Subsidiary, Acquisition Operating Company,
or Acquisition License Company is not already a Guarantor, a joinder to the
Guarantor Security Agreement, the Guaranty and the Intercompany Subordination
Agreement.

        “Permitted Liens” means (a) Liens held by Agent for the benefit of Agent
and the Lenders, (b) Liens for unpaid taxes that either (i) are not yet
delinquent, or (ii) do not constitute an Event of Default hereunder and are the
subject of Permitted Protests, (c) Liens set forth on Schedule P-2, (d) the
interests of lessors under operating leases, (e) purchase money Liens or the
interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as such Lien
attaches only to the asset purchased or acquired and the proceeds thereof, (f)
Liens arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, laborers, or suppliers, incurred in the ordinary course
of business and not in connection with the borrowing of money, and which Liens
either (i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests, (g) Liens arising from deposits made in connection with obtaining
worker’s compensation or other unemployment insurance, (h) Liens or deposits to
secure performance of bids, tenders, or leases incurred in the ordinary course
of business and not in connection with the borrowing of money, (i) Liens granted
as security for surety or appeal bonds in connection with obtaining such bonds
in the ordinary course of business, (j) Liens resulting from any judgment or
award that is not an Event of Default hereunder, (k) Liens existing on any asset
prior to their acquisition in connection with a Permitted Acquisition or
Permitted Joint Venture Acquisition thereof by any Obligor and not created in
contemplation of such Permitted Acquisition; provided that the Required Lenders
shall have consented to such Liens in connection with such Permitted Acquisition
or Permitted Joint Venture Acquisition; (l) Liens on security deposits with
respect to leases of office space and other Liens arising by operation of law or
under leases to secure landlords or lessors, or under leases or rental
agreements made in the ordinary course of business and confined to the premises
or property rented and the tangible property located thereon, (m) Liens with
respect to the Real Property Collateral that are exceptions to the commitments
for title insurance issued in connection with the Mortgages, as accepted by
Agent, (n) with respect to any Real Property that is not part of the Real
Property Collateral, easements, rights of way, and zoning restrictions that do
not materially interfere with or impair the use or operation thereof, (o) a Lien
on cash of up to $6,000,000 pledged to Bankers Commercial Corporation pursuant
to the Master Lease Agreement, (p) a Lien on cash of up to $3,000,000 pledged to
Wells Fargo in connection with certain Equipment financing, and (q) Senior Loan
Liens.

        “Permitted LMA” means (a) an LMA entered into in connection with, and in
anticipation of, a Permitted Acquisition or a Permitted Joint Venture
Acquisition; provided, however, that (i) no Default or Event of Default shall be
continuing or shall result from entering into such LMA, and (ii) the aggregate
amount payable by Borrower or its Subsidiaries under such LMA, when aggregated
with all other payments by Borrower or its Subsidiaries under all LMAs, does not
exceed $500,000 in any fiscal year; and (b) a Permitted Disposition LMA.

        “Permitted Portland Construction Permit Assignment” means the assignment
to the Tribune Company by Borrower or its Subsidiaries of the rights to obtain a
construction permit in the Portland, Oregon market pursuant to the purchase
agreement with the Tribune Company relative to broadcast station KWBP.

        “Permitted Protest” means the right of Borrower or any of its
Subsidiaries, as applicable, to protest any Lien (other than any such Lien that
secures the Obligations), taxes (other than payroll taxes or taxes that are the
subject of a United States federal tax lien), or rental or other payment,
provided that (a) a reserve with respect to such obligation is established on
the Books in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or any of its
Subsidiaries, as applicable, in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.

        “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness incurred in the acquisition of
Equipment relating to the construction permits in markets that are not served by
the Obligors as of the Closing Date in an aggregate principal amount outstanding
at any one time not in excess of $10,000,000; provided that (a) prior to closing
any such Purchase Money Indebtedness transaction, Borrower shall deliver to
Agent a reasonably detailed description of the Equipment being financed and (b)
the Required Lenders shall have the right to require that any such Purchase
Money Indebtedness be subject to an agreement between Senior Agent, Agent and
the purchase money financier providing that (i) notice of any default be
delivered to Senior Agent and Agent and (ii) each of Senior Agent and Agent has
a reasonable opportunity to cure such default for a reasonable period beyond the
later to occur of (A) the expiration of Obligors’ cure period and (B) the date
the notice of default is received by Senior Agent and Agent.

      “Permitted Restricted Payments” means:

    (a)        so long as no Triggering Event exists at the time of the making
of any Intercompany Advance or dividend or would exist after giving effect
thereto, Permitted Intercompany Advances or dividends by Borrower to the Parent
Companies in an amount not to exceed $900,000 during any fiscal year of Borrower
to enable the Parent Companies to make payment of Overhead Expenses;

    (b)        so long as no Default or Event of Default exists at the time of
the making of the proposed Intercompany Advances or dividends or would exist
after giving effect thereto and Borrower has Senior Loan Required Availability
both immediately prior to and after giving effect to such proposed Intercompany
Advances or dividends, Permitted Intercompany Advances or dividends from and
after the Closing Date of up to the Permitted Stock Purchase Amount in the
aggregate by Borrower to ACME Parent or ACME Intermediate (which may then be
advanced by ACME Intermediate to ACME Parent) to enable ACME Parent to
consummate Permitted Stock Purchases;

if and so long as the payees under clauses (a) and (b) above (i)  use the
proceeds of such dividends or Permitted Intercompany Advances within 10 Business
Days solely for the purposes described in such clauses and (ii) do not use such
dividends or Permitted Intercompany Advances to satisfy the obligations of any
other Person through the satisfaction of a guaranty or otherwise (other than as
specifically permitted in clauses (a) and (b) above).

        “Permitted Sale and Leaseback” means a sale and leaseback transaction
that is in respect of Equipment that is first acquired by Borrower or any of its
Subsidiaries after the date hereof (“Sale and Leaseback”), so long as:

    (a)        no Default or Event of Default shall have occurred or be
continuing or shall result from the consummation of such Sale and Leaseback; and

    (b)        such Sale and Leaseback shall be fully consummated within 45 days
following the date of the initial acquisition of such Equipment by Borrower and
its Subsidiaries.

        “Permitted Senior Loan Refinancing” means any refinancing of the Senior
Loan that complies with the terms of Section 7.1(l).

        “Permitted Station Disposition” means the disposition by Borrower or any
of its Subsidiaries of any Designated Station so long as:

    (a)        No Default or Event of Default shall have occurred or be
continuing or shall result from the consummation of such disposition;

    (b)        Concurrent with the consummation of such disposition, Borrower or
its Subsidiaries receive payment in cash or Cash Equivalents (it being
understood that Indebtedness being assumed by the purchaser in such disposition
will be considered cash for purposes of this clause so long as it was permitted
under this Agreement) of at least 80% of the gross proceeds from such
disposition (other than like-kind exchanges under Section 1031 of the Internal
Revenue Code so long as the acquisition portion of such like-kind exchange
qualifies as a Permitted Acquisition);

    (c)        Agent shall have received reasonably satisfactory evidence prior
to the consummation of such disposition that the board of directors and, if
required by law, the holders of Stock of Borrower or its Subsidiaries have
approved such disposition;

    (d)        such disposition shall be consummated at fair value, in good
faith, and pursuant to an arm’s length transaction;

    (e)        the Hold-Back Amount in connection with such disposition is not
greater than ten percent (10%) of the proceeds from such disposition;

    (f)        in the case of a disposition of the Dayton Station, the gross
consideration received by Borrower or its Subsidiaries as a result of such
disposition is equal to or greater than $24,000,000, and the Net Cash Proceeds
received by Borrower and its Subsidiaries as a result of such disposition is
equal to or greater than $19,000,000;

    (g)        in the case of a disposition of the Knoxville Station, the gross
consideration received by Borrower or its Subsidiaries as a result of such
disposition is equal to or greater than $23,000,000, and the Net Cash Proceeds
received by Borrower and its Subsidiaries as a result of such disposition is
equal to or greater than $18,000,000;

    (h)        in the case of a disposition of the Fort Myers Station, the gross
consideration received by Borrower or its Subsidiaries as a result of such
disposition is equal to or greater than $19,000,000, and the Net Cash Proceeds
received by Borrower and its Subsidiaries as a result of such disposition is
equal to or greater than $15,000,000;

    (i)        in the case of a disposition of the Green Bay Station, the gross
consideration received by Borrower or its Subsidiaries as a result of such
disposition is equal to or greater than $9,000,000, and the Net Cash Proceeds
received by Borrower and its Subsidiaries as a result of such disposition is
equal to or greater than $7,000,000;

    (j)        in the case of a disposition of the Decatur Station, the gross
consideration received by Borrower or its Subsidiaries as a result of such
disposition is equal to or greater than $7,000,000, and the Net Cash Proceeds
received by Borrower and its Subsidiaries as a result of such disposition is
equal to or greater than $6,000,000;

    (k)        in the case of a disposition of the Madison Station, the gross
consideration received by Borrower and its Subsidiaries as a result of such
disposition is equal to or greater than $4,000,000, and the Net Cash Proceeds
received by Borrower and its Subsidiaries as a result of such disposition is
equal to or greater than $3,000,000;

    (l)        in the case of a disposition of the Salt Lake City Station, the
gross consideration received by Borrower and its Subsidiaries as a result of
such disposition is equal to or greater than $26,000,000, and the Net Cash
Proceeds received by Borrower and its Subsidiaries as a result of such
disposition is equal to or greater than $20,000,000;

    (m)        in the case of a disposition of the First Albuquerque Station,
the gross consideration received by Borrower and its Subsidiaries as a result of
such disposition is equal to or greater than $20,000,000, and the Net Cash
Proceeds received by Borrower and its Subsidiaries as a result of such
disposition is equal to or greater than $16,000,000; and

    (n)        in the case of a disposition of the Second Albuquerque Station,
the gross consideration received by Borrower and its Subsidiaries as a result of
such disposition is equal to or greater than $15,000,000, and the Net Cash
Proceeds received by Borrower and its Subsidiaries as a result of such
disposition is equal to or greater than 12,000,000;

        “Permitted Stock Purchase” means so long as no Default or Event of
Default exists at the time of the making of any proposed purchase or would exist
after giving effect thereto and Borrower has Senior Loan Required Availability
both immediately prior to and after giving effect to such purchase, the purchase
by ACME Parent, at market prices, from and after the Closing Date, in one or a
series of transactions from one or more holders thereof of an amount of its
common Stock in the aggregate up to the Permitted Stock Purchase Amount for all
such purchases.

        “Permitted Stock Purchase Amount” means the sum of: (a) $15,000,000 plus
(b) 100% of the amount of any Net Cash Proceeds received by Borrower or its
Subsidiaries in respect of a Permitted Construction Permit Disposition of the
construction permit for the Flint-Saginaw-Bay City, Michigan market plus (c)
100% of the amount of any Net Cash Proceeds received in respect of the KPLR NOL
Proceeds by Borrower or its Subsidiaries, but in no event shall such sum exceed
$20,000,000. “Permitted Swap” means a transaction pursuant to which Borrower or
any of its Subsidiaries transfers a Station to another Person in consideration
of, among other things, the receipt from such Person of a television broadcast
station (a “Swap”), so long as:

    (a)        such Swap has been approved in writing by the Required Lenders in
their Permitted Discretion;

    (b)        No Default or Event of Default shall have occurred or be
continuing or shall result from the consummation of such Swap;

    (c)        After the consummation of such Swap, Borrower and its
Subsidiaries shall be in compliance with the provisions of Section 7.22, (a)
calculated on a pro forma basis and for the period of four (4) consecutive
fiscal quarters most recently ended prior to the date of such Swap for which
financial statements are required to be provided (and have been so delivered)
under Section 6.3 and prior to the consummation of such Swap, Borrower shall
provide to Agent, in form and substance satisfactory to Agent, a certificate of
its chief financial officer certifying such compliance.

    (d)        On or before the consummation of such Swap, (a) the applicable
Acquisition License Company and the applicable Acquisition Operating Company
shall execute and deliver to Agent a joinder to the Guarantor Security
Agreement, the Guaranty and the Intercompany Subordination Agreement and
Collateral Assignments of Key Leases and Collateral Assignments of Tower Leases;
and (b) Borrower shall execute and deliver to Agent a pledge agreement or an
amendment to the Pledge Agreement, in form and substance satisfactory to Agent,
pursuant to which Borrower shall pledge to Agent the Stock of the applicable
Acquisition License Company and the applicable Acquisition Operating Company;
and (c) Agent shall have received all financing statements required by Agent;

        “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

        “Personal Property Collateral” means all Collateral other than Real
Property.

        “Pledge Agreement” means that certain pledge agreement, in form and
substance satisfactory to Agent, executed and delivered by Borrower, ACME
Subsidiary Holdings III, ACME Intermediate, ACME Subsidiary Holdings II, and
Agent, with respect to the pledge of the Stock owned by Borrower, ACME
Subsidiary Holdings III, ACME Intermediate, and ACME Subsidiary Holdings II.

        “Portland Acquisition” means the Acquisition of one or more broadcast
licenses in Portland, Oregon in consideration of the receipt by the applicable
Seller of a Purchase Price not to exceed $4,000,000.

        “Projections” means Borrower’s forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

        “Promissory Notes” is defined in Section 2.3.

        “Pro Rata Share” means with respect to all matters as to a particular
Lender (including the indemnification obligations arising under Section 16.7),
the percentage obtained by dividing (i) such Lender’s Commitment, by (ii) the
aggregate amount of Commitments of all Lenders; provided, however, that, in each
case, in the event all Commitments have been terminated, Pro Rata Share shall be
determined according to the Commitments in effect immediately prior to such
termination.

        “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 45 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

        “Purchase Price” means, with respect to any Acquisition, the aggregate
amount of all payments paid or payable to the Seller, directly or indirectly, in
connection with such Acquisition, whether at the time thereof or after such
Acquisition, under seller notes, earn-outs, escrowed funds, deferred payment
arrangements or other similar arrangements entered into in connection with such
disposition.

        “Rate Hedging Obligations” means any and all obligations of Borrower,
whether direct or indirect and whether absolute or contingent, at any time
created, arising, evidenced or existing under a Hedge Agreement.

        “Real Property” means any estates or interests in real property now
owned or hereafter acquired by one or more of the Obligors and interests owned
or hereafter acquired by one or more of the Obligors in the improvements
thereto.

        “Real Property Collateral” means the parcel or parcels of Real Property
identified on Schedule R-1.

        “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

        “Re-Investment” has the meaning set forth in Section 2.2(a).

        “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or (d)
conduct any other actions authorized by 42 USC § 9601.

        “Report” has the meaning set forth in Section 16.17.

        “Required Lenders” means, at any time, Lenders whose Pro Rata Shares
aggregate 51% of the Obligations.

        “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.

        “Restricted Party” means any Person listed: (a) in the Annex to the
Executive Order; (b) on the “Specially Designated Nationals and Blocked Persons”
list maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury; or (c) in any successor list to either of the
foregoing.

        “Richmond-Petersburg Acquisition” means the Acquisition of one or more
broadcast licenses in the Richmond-Petersburg area of Virginia, in consideration
of the receipt by the applicable Seller of a Purchase Price not to exceed
$8,200,000.

        “Salt Lake City Station” means KUWB-30 Salt Lake City, Utah.

        “SEC” means the United States Securities and Exchange Commission and any
successor thereto.

        “Second Albuquerque Station” means KASY-50 Albuquerque, New Mexico.

        “Securities Account” means a “securities account” as that term is
defined in the Code.

        “Seller” has the meaning set forth in the definition of “Permitted
Acquisition.”

        “Senior Lender Rights” means the rights and remedies available to the
Senior Loan Agent and the Senior Lenders under the Senior Loan Documents and the
Intercreditor Agreement.

        “Senior Loan” means those certain revolving loans and other credit
facilities made by each Senior Loan Lender to Borrower under the Senior Loan
Agreement.

        “Senior Loan Advances” means “Advances” as defined in the Senior Loan
Agreement or any outstanding obligations under any Permitted Senior Loan
Refinancing.

        “Senior Loan Agent” means Wells Fargo Foothill, Inc., in its capacity as
agent for the Senior Loan Lenders, together with its successors and assigns,
including any replacement Senior Loan Agent pursuant to a Permitted Senior Loan
Refinancing.

        “Senior Loan Agreement” means the Second Amended and Restated Loan and
Security Agreement, dated as of the date hereof, among Borrower, ACME Parent,
Senior Loan Lenders and Senior Loan Agent (as the same may be amended, amended
and restated, modified, refinanced or replaced, provided that such amendment,
restatement, modification, refinancing or replacement is not prohibited under
this Agreement or the Intercreditor Agreement) .

        “Senior Loan Availability” means “Availability” as defined in the Senior
Loan Agreement and, with respect to any successor Senior Loan Agreement in
connection with a Permitted Senior Loan Refinancing, means unused revolving loan
commitments available for draw thereunder.

        “Senior Loan Documents” means collectively, (a) the Senior Loan
Agreement, and (b) all other “Loan Documents”, as such term is defined in the
Senior Loan Agreement, in each case, as the same may be amended, amended and
restated, modified, refinanced or replaced.

        “Senior Loan Indebtedness” means the Indebtedness of Borrower owing to
Senior Loan Agent and Senior Loan Lenders under the Senior Loan Agreement.

        “Senior Loan Lenders” means the lenders from time to time party to the
Senior Loan Agreement, together with their respective successors and assigns,
including any replacement Senior Loan Lenders pursuant to a Permitted Senior
Loan Refinancing.

        “Senior LTV Ratio” means the ratio obtained by dividing (a) the total
principal amount of the Senior Loan Obligations then outstanding by (b) the OLV
Value.

        “Senior Loan Liens” means, collectively, the Liens held by the Senior
Loan Agent for the benefit of itself and the Senior Loan Lenders under the
Senior Loan Documents that are senior to the Liens held by the Agent for the
benefit of itself and the Lenders under this Agreement and the Loan Documents as
and to the extent provided in the Intercreditor Agreement.

        “Senior Loan Required Availability” means “Required Availability” as
defined in the Senior Loan Agreement.

        “Settlement” has the meaning set forth in Section 2.3(f)(i).

        “Settlement Date” has the meaning set forth in Section 2.3(f)(i).

        “Stations” means all of the television stations owned and managed by one
or more of the Obligors, where each such station consists of all of the
properties and operating rights constituting a complete, fully integrated system
for transmitting broadcast television signals from a transmitter licensed by the
FCC, together with any subsystem ancillary thereto, without payment of any fee
by the Persons receiving such signals.

        “Stock” means all shares, options, warrants, interests, participations,
or other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

        “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

        “Swap” has the meaning set forth in the definition of “Permitted Swap”.

        “Syndicated Program Payments” means license or similar fees scheduled to
be paid in a period of time by the Obligors under license or similar agreements
with respect to syndicated series or features programming rights (as opposed to
network programming rights).

        “Tax Distribution” has the meaning set forth in Section 7.11.

        “Tax Withholding Amounts” means, with respect to any taxable year of
Borrower, (A) any and all amounts required under applicable law to have been
withheld or collected by Borrower from or in respect of payments made or deemed
made to any member of Borrower, which amounts were remitted by Borrower to any
federal, state, local, or foreign taxing authority during such taxable year, and
(B) any amounts withheld from payments made to Borrower in respect of which a
member of Borrower, or the beneficial owners of such member, receives a tax
benefit in the form of an actual reduction in the aggregate amount of such
member’s, or such beneficial owners’, tax liabilities for the taxable year in
which such amounts were withheld.

        “Taxes” has the meaning set forth in Section 16.11(e).

        “Total Debt” means, as of any date of determination, all outstanding
Funded Debt of the Borrower and its Subsidiaries, determined on a consolidated
basis, after eliminating intercompany items, in accordance with GAAP.

        “Tower Leases” has the meaning set forth in Section 5.17.

        “Triggering Event” means the occurrence and continuation of (a) an Event
of Default under Section 8.1, or (b) an Event of Default occurring as a result
of any Obligor’s failure to comply with the provisions of Sections 6.8 or 7
applicable to such Obligor.

        “Voidable Transfer” has the meaning set forth in Section 17.7.

        “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrower” is used in respect of a financial covenant in Section 7.22 or a
related definition, it shall be understood to mean Borrower and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” is not exclusive. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in the
other Loan Documents shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.


2. LOAN AND TERMS OF PAYMENT.

2.1 The Loan(a) . Subject to the terms and conditions of this Agreement, each
Lender with a Commitment to make a portion of the Term Loan, as set forth on
Schedule C-1, agrees (severally, not jointly or jointly and severally) to make a
term loan, in an amount equal to its Pro Rata Share, to Borrower on the Closing
Date in the amount of $20,000,000. Amounts repaid in respect of the Loan may not
be reborrowed. Proceeds of the Loan shall be available for any use permitted
under the applicable provisions of Section 7.17. Each Lender shall be obligated
to fund its Pro Rata Share of the Loan on the Closing Date.

2.2 Asset Sales. Borrower agrees that at least 2 Business Days prior to the
closing of any Permitted Disposition (it being understood that this Section
2.2(a) applies only to Permitted Dispositions under clauses (c) and (d) of the
definition of such term), Permitted Swap or Permitted Disposition LMA, Borrower
shall deliver to Agent a certificate executed by the chief financial officer of
Borrower, in form and substance reasonably satisfactory to Agent, setting forth
an estimate of the Net Cash Proceeds to be received by the Obligors as a result
of such Permitted Disposition, Permitted Swap or Permitted Disposition LMA.

  (a) If such Permitted Disposition, Permitted Swap or Permitted Disposition LMA
is consummated and the aggregate amount of Net Cash Proceeds received by the
Obligors in respect of Permitted Dispositions (under clauses (c) and (d) of the
definition of such term), Permitted Swaps and Permitted Dispositions LMA since
the Closing Date (giving effect to the pending transaction) is $10,000,000 or
less, Borrower may elect at the time of the consummation of such transaction (i)
to apply such Net Cash Proceeds to the Senior Loan Indebtedness or, to the
extent expressly permitted under the Intercreditor Agreement, to the
Obligations, (ii) to use such Net Cash Proceeds to make Permitted Stock
Purchases, or (iii) to re-invest such Net Cash Proceeds in assets (including
Stock of another Person) used or useful in a business similar or ancillary to
the business of the Obligors as it exists as of the date hereof (a
“Re-Investment”) so long as such Re-Investment would constitute a Permitted
Acquisition or a Permitted Joint Venture Acquisition hereunder if it constitutes
an Acquisition; provided, however, that (A) such Permitted Stock Purchase or
Re-Investment under clauses (ii) or (iii) above must occur within a period of
time equal to 179 days following the Obligor’s receipt of such Net Cash Proceeds
plus, so long as an application for approval of transfer with respect to a
Re-Investment has been filed with the FCC in good faith within such 179 day
period and such application is complete and complies in all material respects
with applicable law, a reasonable additional amount of time (but not to exceed
60 days) to permit Borrower to receive FCC approval of any transfer being made
in connection with a Re-Investment, (B) if, after the lapse of such period of
time all or any portion of the Net Cash Proceeds received has not been so
utilized, such amount shall be remitted to the Senior Loan Agent to repay the
Senior Loan Indebtedness and, once such Senior Loan Indebtedness have been paid
in full, to Agent to be applied to the outstanding Obligations, (C) prior to the
application of such Net Cash Proceeds to consummate a Permitted Stock Purchase
or Re-Investment under clauses (ii) or (iii) above, such Net Cash Proceeds
shall, unless remitted to Senior Loan Agent pursuant to the Senior Loan
Agreement, be maintained by Borrower in a Deposit Account or a Securities
Account that is subject to a Control Agreement, and (D) Borrower shall not be
entitled to apply Net Cash Proceeds to consummate a Permitted Stock Purchase or
a Re-Investment under clauses (ii) or (iii) above if at the time of such
proposed application or after giving effect thereto, a Default or Event of
Default exists and, in such case, Borrower must immediately apply such Net Cash
Proceeds to repay the Senior Loan Indebtedness and, once paid in full, the
Obligations. If Borrower fails to make the foregoing election at the time of the
consummation of a Permitted Disposition, Permitted Swap or Permitted Disposition
LMA, it shall be deemed to have elected to apply such Net Cash Proceeds to repay
the Senior Loan Indebtedness and, once paid in full, the Obligations.


  (b) If, on the other hand, such Permitted Disposition, Permitted Swap or
Permitted Disposition LMA is consummated and if the aggregate amount of Net Cash
Proceeds received by the Obligors in respect of Permitted Dispositions,
Permitted Swaps and Permitted Dispositions LMA since the Closing Date (giving
effect to the pending transaction) is more than $10,000,000, except as otherwise
expressly permitted in Section 2.2(c) below, Borrower shall remit such excess
amount (referred to herein as the “Excess Amount”) of Net Cash Proceeds above
$10,000,000 to the Senior Loan Agent to repay the Senior Loan Indebtedness and,
once such Senior Loan Indebtedness has been paid in full, to Agent to be applied
to the outstanding Obligations.


  (c) Borrower may elect, by written notice to Agent given at the time of the
consummation of such Permitted Dispositions, Permitted Swaps and Permitted
Dispositions LMA, to use any such Excess Amount to make Permitted Stock
Purchases or Re-Investments in assets in accordance with the terms of clauses
(ii) and (iii) of Section 2.2(a) above, and Borrower may use such Excess Amount
to consummate such Permitted Stock Purchases or Re-Investments if and only if
each of the following conditions have been fully satisfied:


  (i) Borrower shall have complied with clauses (A), (B) and (C) of the proviso
to Section 2.2(a) with respect to the proposed Re-Investment or Permitted Stock
Purchase that Borrower has elected to make under this Section 2.2(c);


  (ii) Borrower has delivered to Agent a new updated appraisal of the OLV Value
of the Stations, which appraisal shall be of a date not later than 60 days prior
to the date of consummation of the proposed Re-Investment or Permitted Stock
Purchase and shall give effect to the subject Permitted Disposition, Permitted
Swap or Permitted Disposition LMA and any proposed Re-Investment), and such
appraisal establishes (on a pro forma basis after giving effect to the subject
Permitted Disposition, Permitted Swap or Permitted Disposition LMA, any proposed
Permitted Stock Purchase or Re-Investment and the funding of any Senior Loan
Advances to be used in connection therewith) that on the date of the proposed
Permitted Disposition, Permitted Swap or Permitted Disposition LMA the LTV Ratio
does not exceed 55% (45% during the Extension Period, if applicable);


  (iii) no Default or Event of Default exists or would result from such
Re-Investment or Permitted Stock Purchase; and


  (iv) Borrower has Senior Loan Required Availability both immediately prior to
and after giving effect to such proposed Permitted Stock Purchase or
Re-Investment and the funding of any Senior Loan Advances to be used in
connection therewith.


If Borrower fails to make the foregoing election at the time of the consummation
of a Permitted Disposition, Permitted Swap or Permitted Disposition LMA, or if
Borrower fails to satisfy any of the conditions to consummation of such proposed
Permitted Stock Purchase or Re-Investment as set forth in immediately preceding
clauses (i) through (iv) of this Section 2.2(c), Borrower shall be deemed to
have elected to apply such Net Cash Proceeds in the manner provided in the last
sentence of Section 2.2(a) and shall immediately comply with Section 2.2(b).

2.3 Repayment of the Loan; Evidence of Debt; LIBOR Elections.

(a)     Repayment. Borrower hereby unconditionally promises to pay to Agent for
the account of each Lender the outstanding principal amount of the Loan on the
Maturity Date.

(b)     Promissory Notes. The Loan shall be evidenced by a promissory note
payable to the order of each Lender in the form of Exhibit P-1 (collectively,
the “Promissory Notes”). After the Closing Date, the Loan evidenced by each
Promissory Note and interest thereon shall at all times (including after
assignment pursuant to this Agreement) be represented by one or more Promissory
Notes each in such form payable to the order of the payee named therein (or, if
such Promissory Note is a registered note, to such payee and its registered
assigns).

(c)     LIBOR Elections. The Interest Period to be used for Agent’s calculation
of the Base LIBOR Rate and the LIBOR Rate shall be determined by Borrower
pursuant to an irrevocable written request by an Authorized Person delivered to
Agent (which notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day prior to the 3rd Business Day before the
beginning of the requested Interested Period. If Agent does not timely receive a
request, or if an Event of Default then exists, the applicable Interest Period
shall be one month.

2.4Payments.

  (a) Payments by Borrower.


  (i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.


  (ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Applicable Rate for each day from the date such amount is distributed to
such Lender until the date repaid.


  (b) Apportionment and Application of Payments.


  (i) Aggregate principal and interest payments shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and payments of fees and
expenses (other than fees or expenses that are for Agent’s separate account,
after giving effect to any letter agreements between Agent and individual
Lenders) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Commitment or Obligation to which a particular fee relates. All
payments shall be remitted to Agent and all such payments (other than payments
received while no Event of Default has occurred and is continuing and which
relate to the payment of principal or interest of specific Obligations or which
relate to the payment of specific fees), and all proceeds of Accounts or other
Collateral received by Agent, shall be applied as follows:


  first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,


  second, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents, on a ratable basis, until paid in full,


  third, to pay any fees then due to Agent (for its separate account, after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents, until paid in full,


  fourth, to pay any fees then due to any or all of the Lenders (after giving
effect to any letter agreements between Agent and individual Lenders), under the
Loan Documents, on a ratable basis, until paid in full,


  fifth, to pay interest due in respect of the Loan, until paid in full,


  Sixth, to pay the principal of the Loan until paid in full, and


  Seventh, to pay any other Obligations then due and payable until paid in full.


  (ii) In each instance, so long as no Event of Default has occurred and is
continuing, Section 2.4(b) shall not be deemed to apply to any payment by
Borrower specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.


  (iii) For purposes of the foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.


  (iv) In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this Section
2.4 shall control and govern.



2.5 [INTENTIONALLY OMITTED].


2.6 INTEREST RATES, PAYMENTS, AND CALCULATIONS.

(a)     Interest Rates. Except as provided in clause (b) below, all Obligations
(except for contingent Obligations not yet due and payable) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a per annum rate equal to the Applicable Rate.

(b)     Default Rate. Upon the occurrence and during the continuation of an
Event of Default (and at the election of Agent or the Required Lenders), all
Obligations (except for contingent Obligations not yet due and payable) that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest at a per annum rate equal to the Default Rate.

(c)     Payment. Interest and all other fees payable hereunder shall be due and
payable, in arrears, on the first day of each month at any time that Obligations
or Commitments are outstanding. Agent shall, from time to time without prior
notice to Borrower, charge such interest and fees, all Lender Group Expenses (as
and when incurred), and all other payments as and when due and payable under any
Loan Document to Borrower’s Loan Account, which amounts thereafter shall
constitute part of the Loan and shall, until paid, accrue interest at the
Applicable Rate; provided, however, that Agent will endeavor in good faith to
notify Borrower promptly after it charges any Lender Group Expenses to
Borrower’s Loan Account, but the failure to provide such notification, unless
willful, shall not result in any liability of Agent. Any interest not paid when
due shall be compounded by being charged to Borrower’s Loan Account and shall
thereafter constitute part of the Loan and shall accrue interest at the
Applicable Rate.

(d)     Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed.

(e)     Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 11:00 a.m. (California time). If
any payment item is received into the Agent’s Account on a non-Business Day or
after 11:00 a.m. (California time) on a Business Day, it shall be deemed to have
been received by Agent as of the opening of business on the immediately
following Business Day.

2.8 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrower (the “Loan Account”) on which
Borrower will be charged with the Loan, or the Lenders to Borrower or for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses. In accordance with Section 2.8, the Loan Account will be
credited with all payments received by Agent from Borrower or for Borrower’s
account. Agent may render statements regarding the Loan Account to Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements shall
be conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 60 days after
receipt thereof by Borrower, Borrower shall deliver to Agent written objection
thereto describing the error or errors contained in any such statements.

2.9 Fees. Borrower shall pay to Agent the following fees and charges, which fees
and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter):

(a)     Commitment Fee. On the Closing Date, a commitment fee in the amount of
$200,000. The Commitment Fee shall be apportioned among the Lenders in
accordance with their respective Pro Rata Shares.

(b)     Audit, Appraisal, and Valuation Charges. For the separate account of
Agent, audit, appraisal, and valuation fees and charges as follows (i) a fee of
$850 per day, per auditor, plus out-of-pocket expenses for each financial audit
of Borrower performed by personnel employed by Agent, (ii) a fee of $1,500 per
day per appraiser, plus out-of-pocket expenses, for each appraisal of the
Collateral performed by personnel employed by Agent, and (iii) the actual
charges paid or incurred by Agent if it elects to employ the services of one or
more third Persons to perform financial audits of Borrower, to appraise the
Collateral, or any portion thereof, or to assess Borrower’s business valuation.
The foregoing notwithstanding, so long as no Event of Default is continuing,
Borrower shall not be required to pay the fees and charges of more than (a) 3
audits per fiscal year, and (b) 2 appraisals of the Stations per fiscal year.
Without limiting the rights of Agent under this Section 2.9(b) and so long as no
Event of Default is continuing, Borrower, for the purpose of adjusting the
calculation of OLV Value, shall be entitled to cause to be performed, at
Borrower’s sole expense and by one or more third Persons acceptable to Agent in
its Permitted Discretion, up to 2 appraisals of the OLV Value of the Stations
per fiscal year, and upon delivery of any such appraisal to Agent, such
appraisal shall constitute the basis for calculating the OLV Value until such
time as a subsequent appraisal has been performed by or on behalf of Agent or
Borrower.


2.10 PREPAYMENT OF THE LOAN

(a)     Voluntary Prepayments. Borrower shall have the right at any time and
from time to time to prepay the Loan, in whole or in part, subject to the
requirements of this Section 2.10.

(b)     Mandatory Prepayments. Borrower shall prepay the Loan, in whole or in
part, to the extent required to do so pursuant to Section 2.2.

(c)     Notices. Borrower shall notify Agent of any prepayment hereunder not
later than 9:00 a.m., California time, one Business Day before the date of
prepayment, which shall be made by Borrower as promptly as possible. Each such
notice shall be irrevocable (other than a notice pursuant to Section 2.2, which
may be revoked if the applicable Net Cash Proceeds are not received by Borrower
as and when expected) and shall specify the prepayment date and the principal
amount of the Loan to be prepaid. Each partial prepayment shall be in an amount
equal to or greater than $500,000, except if such prepayment is a mandatory
prepayment. Prepayments shall be accompanied by accrued and unpaid interest and
any Applicable Prepayment Premium.

3.     CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Loan. The obligation of the Lender Group (or any
member thereof) to make the Loan, is subject to the fulfillment, to the
satisfaction of Agent, of each of the conditions precedent set forth below:

(a)     Agent shall have received the commitment fee payable pursuant to Section
2.9;

(b)     Agent shall have received each of the following documents, duly
executed, and each such document shall then be in full force and effect:

(i)     this Agreement,

(ii)     the Guarantor Security Agreement,

(iii)     the Guaranty,

(iv)     the Intercompany Subordination Agreement,

(v)     the Intercreditor Agreement, and

(vi)     the Pledge Agreement;

(c)     Agent shall have received a certificate from the Secretary of Borrower
attesting to the resolutions of Borrower’s Board of Directors authorizing its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which Borrower is a party and authorizing specific officers of
Borrower to execute the same;

(d)     Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower or a certificate from the Secretary of Borrower certifying
that there have been no amendments or other modifications to Borrower’s
Governing Documents since the Closing Date;

(e)     Agent shall have received a certificate of status with respect to
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;

(f)     Agent shall have received certificates of status with respect to
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower is in good standing in such
jurisdictions;

(g)     Agent shall have received a certificate from the Secretary of each
Guarantor attesting to the resolutions of such Guarantor’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents to
which such Guarantor is a party and authorizing specific officers of such
Guarantor to execute the same;

(h)     Agent shall have received copies of each Guarantor’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Guarantor or a certificate from the Secretary of such
Guarantor certifying that there have been no amendments or other modifications
to such Borrower’s Governing Documents since last delivered to Agent and
certified by the Secretary of such Guarantor;

(i)     Agent shall have received a certificate of status with respect to each
Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;

(j)     Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdiction;

(k)     Agent shall have received an opinion of Obligors’ counsel and Obligor’s
FCC counsel in form and substance satisfactory to Agent;

(l)     Agent shall have received satisfactory evidence (including a certificate
of the chief financial officer of Borrower) that all tax returns required to be
filed by Borrower and its Subsidiaries have been timely filed and all taxes upon
Borrower, its Subsidiaries, or their properties, assets, income, and franchises
(including Real Property taxes and payroll taxes) have been paid prior to
delinquency, except such taxes that are the subject of a Permitted Protest;

(m)     Borrower shall have Senior Loan Availability, after giving effect to the
funding of the Loans and the repayment of the Senior Loans with the proceeds
thereof, of not less than $20,000,000;

(n)     Agent shall have received a certificate from the chief financial officer
of Borrower with a copy of the Projections most recently delivered to the
Lenders prior to the Closing Date attached thereto and certifying that such
Projections are still in effect and continue to represent Borrower’s good faith
best estimate of the Obligors’ future performance for the periods covered
thereby;

(o)     Borrower shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

(p)     The Lenders shall have received an updated appraisal of the OLV Value of
the Stations, the results of which shall be satisfactory to the Lenders;

(q)     [Intentionally omitted];

(r)     Agent shall have received executed copies of each of the Senior Loan
Documents, each of which shall be in form and substance satisfactory to the
Required Lenders, together with a certificate of the Secretary of Borrower
certifying each such document as being a true, correct, and complete copy
thereof;

(s)     Agent shall have received satisfactory evidence that all of the
conditions precedent to the effectiveness of the Senior Loan Documents have been
(or concurrently are being) satisfied or waived by the Senior Loan Agent and
that the Senior Loan Advances requested by Borrower under the Senior Loan have
been (or concurrently are being) disbursed;

(t)     Borrower shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by Borrower of this Agreement or any other Loan Document
or with the consummation of the transactions contemplated hereby and thereby;

(u)     Agent shall have received tax, lien, judgment, bankruptcy and other
searches for Borrower and its Subsidiaries satisfactory to Agent;

(v)     Agent shall have received a certificate of the chief financial officer
of Borrower that Borrower’s EBITDA plus the amount of Overhead Expenses for the
12 month period ending July 31, 2004 equals or exceeds $2,000,000; and

(w)     Agent shall have received certificates of insurance evidencing the
insurance coverages required pursuant to Section 6.8; provided, that the loss
payee clauses naming Agent as secondary loss payee (subordinate to the Senior
Agent) may be delivered together with the insurance policies 30 days after the
Closing Date as provided in Section 6.8.


3.2 [INTENTIONALLY OMITTED].

3.3 Term. This Agreement shall become effective upon the execution and delivery
hereof by Borrower, Agent, and the Lenders and shall continue in full force and
effect for a term ending on May 8, 2009 (such date, as the same may be extended
pursuant to the proviso below, the “Maturity Date”); provided that so long as no
Event of Default has occurred and is continuing and the LTV Ratio is less than
or equal to 50% (as certified to Agent by a certificate of the chief financial
officer of Borrower together with the appraisals upon which such certification
is based), Borrower may extend the Maturity Date for a period beginning on the
initially-scheduled Maturity Date and ending on May 8, 2010 by (a) giving Agent
written notice of its intent to extend at least 60 days prior to the initially
scheduled Maturity Date and (b) paying to Agent together with such notice a
non-refundable extension fee in the amount of 0.5% times the then outstanding
principal balance of the Loan (to be allocated among the Lenders in accordance
with their Pro Rata Shares). The foregoing notwithstanding, the Lender Group,
upon the election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice during the
continuation of an Event of Default.

3.4 Effect of Termination. On the date of termination of this Agreement, all
Obligations immediately shall become due and payable without notice or demand.
No termination of this Agreement, however, shall relieve or discharge Borrower
of its duties, Obligations, or covenants hereunder and the Agent’s Liens in the
Collateral shall remain in effect (other than those Liens that were previously
released in accordance with the terms of this Agreement) until all Obligations
have been fully and finally discharged. When this Agreement has been terminated
and all of the obligations have been fully and finally discharged, Agent will,
at Borrower’s sole expense, execute and deliver any UCC termination statements,
lien releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the Agent’s Liens and all notices of security interests and liens
previously filed by Agent with respect to the Obligations.


4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower hereby grants to Agent, for the benefit
of the Lender Group but subject in all events to the Senior Loan Liens and the
Senior Lender Rights, a continuing security interest in all of its right, title,
and interest in all currently existing and hereafter acquired or arising
Personal Property Collateral in order to secure prompt repayment of any and all
of the Obligations in accordance with the terms and conditions of the Loan
Documents and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. The Agent’s Liens in and to the
Personal Property Collateral shall attach to all Personal Property Collateral
without further act on the part of Agent or Borrower. Anything contained in this
Agreement or any other Loan Document to the contrary notwithstanding, except for
Permitted Dispositions, Permitted Swaps, and amendments, modifications or
terminations of licenses not prohibited hereunder, no Obligor has any authority,
express or implied, to dispose of any item or portion of the Collateral.
Anything to the contrary in this Agreement or the other Loan Documents
notwithstanding, to the extent this Agreement or any other Loan Document
purports to grant to Agent a security interest in the FCC Licenses, Agent shall
only have a security interest in such FCC Licenses at such times and to the
extent that a security interest in such FCC Licenses is not prohibited under
applicable law, and Agent agrees that, to the extent prior FCC approval is
required pursuant to the Communications Act of 1934, as amended, or the rules
and regulations of the FCC for (a) the operation and effectiveness of any remedy
hereunder or under any Loan Document, or (b) taking any action that may be taken
by Agent hereunder or under any Loan Document, such remedy or action will be
subject to such prior FCC approval having been obtained by or in favor of Agent;
and Borrower will use, and shall cause each of the other Obligors to (and, by
its execution and delivery of the Guaranty or a joinder thereto, each of the
Guarantors hereby agrees to) use, its reasonable best efforts to obtain any such
approval as promptly as possible after Agent first becomes entitled to exercise
such remedy or action (but only so long as Agent is so entitled); provided,
however, that, the foregoing exclusion shall in no way be construed (a) to apply
if any such prohibition is unenforceable under applicable law, or (b) so as to
limit, impair or otherwise affect Agent’s unconditional continuing security
interests in and liens upon any rights or interests of Borrower in or to monies
due or to become due under any such license, or (c) to limit, impair, or
otherwise affect Agent’s continuing security interest in and Lien upon any
rights or interests of Borrower in and to any proceeds from the sale, license,
lease, or other disposition of any such FCC License.

4.2 Negotiable Collateral. In the event that any Collateral, including proceeds,
is evidenced by or consists of Negotiable Collateral, and if and to the extent
that perfection or priority of Agent’s security interest is dependent on or
enhanced by possession, Borrower, promptly upon the request of Agent, shall, and
shall cause each of the other Obligors to (and, by its execution and delivery of
the Guaranty or a joinder thereto, each of the Guarantors hereby agrees to)
endorse and deliver physical possession of such Negotiable Collateral to Agent,
subject to the Senior Loan Liens and the Senior Lender Rights, and if and to the
extent the same has not been, and is not required to be, delivered to Senior
Agent.

4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral. At
any time during the continuation of an Event of Default, Agent or Agent’s
designee may subject to the Senior Loan Liens and the Senior Lender Rights (a)
notify Account Debtors of the Obligors that the Accounts, chattel paper, or
General Intangibles have been assigned to Agent or that Agent has a security
interest therein, or (b) collect the Accounts, chattel paper, or General
Intangibles directly and charge the reasonable collection costs and expenses to
the Loan Account.

4.4 Delivery of Additional Documentation Required. At any time upon the request
of Agent, Borrower shall, and shall cause each of the other Obligors to (and by
execution and delivery of the Guaranty or a joinder thereto, each of the
Guarantors hereby agrees to), execute and deliver to Agent, any and all
financing statements, original financing statements in lieu of continuation
statements, fixture filings, mortgages, security agreements, pledges,
assignments (including Collateral Assignments of Key Leases and Collateral
Assignments of Tower Leases that are entered into by Borrower or any of its
Subsidiaries at or following the closing of any Permitted Acquisition),
endorsements of certificates of title, and all other documents (the “Additional
Documents”) that Agent may request in its Permitted Discretion, in form and
substance satisfactory to Agent, subject to the Senior Loan Liens and the Senior
Lender Rights, to perfect and continue perfected or better perfect, the Agent’s
Liens in the Collateral (including Liens in joint venture interests that are
acquired in a Permitted Joint Venture Acquisitions) (whether now owned or
hereafter arising or acquired), to create and perfect Liens in favor of Agent in
any Real Property acquired after the Closing Date (in form substantially similar
to the Mortgages executed on or prior to the Closing Date (subject to variations
necessary to take into account local law and practice), and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by applicable law, Borrower
authorizes Agent to execute any such Additional Documents in Borrower’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In addition, on such periodic basis as Agent shall require (but
so long as no Event of Default is continuing, not more frequently than monthly),
Borrower shall, and shall cause each of the other Obligors to (and by execution
and delivery of the Guaranty or a joinder thereto, each of the Guarantors hereby
agrees to), (a) provide Agent with a report of all new patentable,
copyrightable, or trademarkable materials acquired or generated by any of the
Obligors during the prior period, (b) cause all patents, copyrights, and
trademarks acquired or generated by that are not already the subject of a
registration with the appropriate filing office (or an application therefor
diligently prosecuted) to be registered with such appropriate filing office in a
manner sufficient to impart constructive notice of the applicable Obligor’s
ownership thereof, and (c) cause to be prepared, executed, and delivered to
Agent supplemental schedules to the applicable Loan Documents to identify such
patents, copyrights, and trademarks as being subject to the security interests
created thereunder.

4.5 Power of Attorney. Borrower hereby irrevocably makes, constitutes, and
appoints, and hereby causes each of the other Obligors to make, constitute and
appoint (and by its execution and delivery of the Guaranty or a joinder thereto,
each of the Guarantors hereby makes, constitutes, and appoints), Agent (and any
of Agent’s officers, employees, or agents designated by Agent) as the Obligors’
true and lawful attorney, with power to (a) if any Obligor refuses to, or fails
timely to execute and deliver any of the documents described in Section 4.4,
sign the name of such Obligor on any of the documents described in Section 4.4,
(b) at any time that an Event of Default has occurred and is continuing, sign
the Obligors’ names on any invoice or bill of lading relating to the Collateral,
drafts against Account Debtors, or notices to Account Debtors, (c) send requests
for verification of Accounts, (d) endorse the Obligors’ names on any Collection
item that may come into the Lender Group’s possession, (e) at any time that an
Event of Default has occurred and is continuing, make, settle, and adjust all
claims under the Obligors’ policies of insurance and make all determinations and
decisions with respect to such policies of insurance, and (f) at any time that
an Event of Default has occurred and is continuing, settle and adjust disputes
and claims respecting the Accounts, chattel paper, or General Intangibles
directly with Account Debtors, for amounts and upon terms that Agent determines
to be reasonable, and Agent may cause to be executed and delivered any documents
and releases that Agent determines to be necessary. The appointment of Agent as
the Obligors’ attorney, and each and every one of its rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully and finally repaid and performed and the Lender Group’s obligations to
extend credit hereunder are terminated.

4.6 Right to Inspect. Agent and each Lender (through any of their respective
officers, employees, or agents) shall have the right, from time to time
hereafter to inspect the Books and to check, test, and appraise the Collateral
in order to verify any or all of the Obligor’s financial condition or the
amount, quality, value, condition of, or any other matter relating to, the
Collateral; provided, however, that any such audit or appraisal shall be subject
to the limitations set forth in Section 2.9(b).

4.7 Control Agreements. Borrower agrees that, from and after the Closing Date,
it will not, and it will cause the other Obligors not to (and by its execution
and delivery of the Guaranty or a joinder thereto, each of the Guarantors hereby
agrees that it will not), transfer assets out of any Securities Accounts unless
such Securities Account contains assets of $100,000 or less and, if to another
securities intermediary, unless each of the applicable Obligor, Senior Agent,
and the substitute securities intermediary have entered into a Control
Agreement, subject to the Senior Loan Liens and the Senior Lender Rights and
with a copy delivered to Agent promptly upon execution. No arrangement
contemplated hereby or by any Control Agreement in respect of any Securities
Accounts or other Investment Property shall be modified by any Obligor without
the prior written consent of Agent. During the continuance of an Event of
Default, and subject to the Senior Lender Rights, Agent may require Senior Agent
(in accordance with the applicable terms of the Intercreditor Agreement) to
notify any securities intermediary to liquidate the applicable Securities
Account or any related Investment Property maintained or held thereby and remit
the proceeds thereof to the Agent’s Account for application against the
Obligations.

4.8 Release of Collateral. Upon any sale or disposition of any Collateral that
is expressly permitted under this Agreement and the other Loan Documents, upon
the request of the applicable Obligor and at such Obligor’s expense, Agent will
promptly execute and deliver to such Obligor the proper instruments or provide
written authorization to such Obligor (including authorization to file any UCC
termination statements or amendments, as applicable) as may be necessary or
required to effect the release of Agent’s security interest in such Collateral.


5. REPRESENTATIONS AND WARRANTIES.

        In order to induce the Lender Group to enter into this Agreement,
Borrower makes the following representations and warranties to the Lender Group,
which shall be true, correct, and complete in all material respects as of the
Closing Date, and such representations and warranties shall survive the
execution and delivery of this Agreement:

5.1 No Encumbrances. The Obligors have good and indefeasible title to their
properties and assets (including all of the Stations), free and clear of Liens
except for Permitted Liens.

5.2 Investment and Holding Company Status. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

5.3 Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

5.4 Equipment. All of the Equipment that is used or held for use in the
Obligors’ businesses is fit for such purposes.

5.5 Location of Inventory and Equipment. Except (a) as set forth on Schedule
5.5, and (b) for personal computers and other office equipment in an aggregate
amount not to exceed $100,000, the Inventory and Equipment are not stored with a
bailee, warehouseman, or similar party and are located only at the locations
identified on Schedule 5.5. Borrower may update Schedule 5.5 from time to in
accordance with Section 6.9; provided that (a) no such update to such Schedule
or representation shall be or be deemed to retroactively effect a correction of
any representation and warranty which was incorrect or untrue when made or to
constitute a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Required Lenders
in writing, and (b) no update shall be permitted as to representations and
warranties that relate solely to the Closing Date.

5.6 Anti-Terrorism Laws. To the best of its knowledge, neither the Borrower nor
any of its Subsidiaries (i) is, or is controlled by, a Restricted Party, (ii)
has borrowed funds from a Restricted Party which would reasonably be expected to
result in a breach by it or any of its Subsidiaries of any Anti-Terrorism Law,
or (iii) is in breach of or is the subject of any action or investigation under
any Anti-Terrorism Law relating to the breach by it or any of its Subsidiaries
of any Anti-Terrorism Law. For purposes of this Section, “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of Stock, by contract, or
otherwise.

5.7 Location of Chief Executive Office; FEIN. The chief executive office of
Borrower is located at the address indicated in Schedule 5.7 and Borrower’s FEIN
is identified in Schedule 5.7.

5.8 Due Organization and Qualification; Subsidiaries.

(a)     Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change.

(b)     Set forth on Schedule 5.8(b) is a complete and accurate description of
the authorized capital Stock of Borrower, by class, and, as of the Closing Date,
a description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 5.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c)     Set forth on Schedule 5.8(c) is a complete and accurate list of
Borrower’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Borrower. All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

(d)     Except as set forth on Schedule 5.8(c), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrowers’ Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.


5.9 DUE AUTHORIZATION; NO CONFLICT.

(a)     The execution, delivery, and performance by Borrower of this Agreement
and the Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of Borrower.

(b)     The execution, delivery, and performance by Borrower of this Agreement
and the Loan Documents to which it is a party do not and will not (i) violate
any provision of federal, state, or local law or regulation applicable to
Borrower, the Governing Documents of Borrower, or any order, judgment, or decree
of any court or other Governmental Authority binding on Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of Borrower,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than Permitted
Liens, or (iv) require any approval of Borrower’s interestholders or any
approval or consent of any Person under any material contractual obligation of
Borrower.

(c)     Other than as set forth on Schedule 5.9 and other than the filing of
mortgages, financing statements, and fixture filings, the execution, delivery,
and performance by Borrower of this Agreement and the Loan Documents to which
Borrower is a party do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority or other Person. Notwithstanding the foregoing or the provisions of
clause (h) below, (i) from time to time, the Obligors may be required to obtain
certain authorizations of or to make certain filings with the FCC and which are
required in the ordinary course of business, (ii) copies of certain documents,
including without limitation certain Loan Documents, may be required to be filed
with the FCC pursuant to 47 C.F.R §73.3613, (iii) the FCC must be notified of
the consummation of any assignments or transfers of control of FCC
authorizations for any television broadcast stations and ownership reports are
required to be filed with the FCC after such consummation pursuant to 47 C.F.R.
§73.3615, and (iv) prior to the exercise of certain rights or remedies under the
Loan Documents by Agent, FCC consents and notifications with respect to such
exercise may be required to be timely obtained or made.

(d)     This Agreement and the other Loan Documents to which Borrower is a
party, when executed and delivered by Borrower, will be the legally valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

(e)     The Agent’s Liens are validly created, perfected, and second (to the
Senior Loan Liens) priority Liens, subject only to Permitted Liens, except for
(i) Liens on certain Deposit Accounts and Securities Accounts which may not be
perfected due to there being no requirement in this Agreement of a Control
Agreement thereon, (ii) Liens on certain Real Property Collateral which may not
be perfected due to the legal description in the Mortgage thereon not being in
recordable form or to the fact that the Mortgage has not been recorded, and
(iii) Liens in letter of credit rights which may not be perfected due to Agent’s
not having control of such letter of credit rights within the meaning of revised
Article 9 of the Code.

(f)     The execution, delivery, and performance by Guarantors of the Loan
Documents to which they are party have been duly authorized by all necessary
action on the part of each Guarantor.

(g)     The execution, delivery, and performance by Guarantors of the Loan
Documents to which they are party do not and will not (i) violate any provision
of federal, state, or local law or regulation applicable to any Guarantor, the
Governing Documents of any Guarantor, or any order, judgment, or decree of any
court or other Governmental Authority binding on any Guarantor, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of any Guarantor,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of any Guarantor, other than Permitted
Liens, or (iv) require any approval of any Guarantor’s interestholders or any
approval or consent of any Person under any material contractual obligation of
any Guarantor.

(h)     Other than as set forth on Schedule 5.9 and other than the filing of
mortgages, financing statements, and fixture filings and subject to the final
sentence of Section 5.9(c), the execution, delivery, and performance by
Guarantors of the Loan Documents to which they are party do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority or other Person.

(i)     The Loan Documents to which Guarantors are party, and all other
documents contemplated hereby and thereby, when executed and delivered by
Guarantors will be the legally valid and binding obligations of each Guarantor,
enforceable against each Guarantor in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

5.10 Litigation. Other than those matters disclosed on Schedule 5.10, there are
no actions, suits, complaints, or proceedings, investigations (to the actual
knowledge of Borrower) or governmental inquiries (to the actual knowledge of
Borrower) pending, or to the actual knowledge of Borrower, threatened against
any of the Obligors, except for (a) matters that are fully covered by insurance
(subject to customary deductibles), and (b) matters arising after the Closing
Date that, if decided adversely to the applicable Obligor or Obligors,
reasonably could not be expected to result in a Material Adverse Change. None of
the Obligors has received within the past 2 years any notice of violation,
notice of apparent liability for a forfeiture, or notice of forfeiture from the
FCC.

5.11 No Material Adverse Change. All financial statements relating to Borrower
or its Subsidiaries that have been delivered by Borrower to the Lender Group
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Borrower’s (or
its Subsidiaries’, as applicable) financial condition as of the date thereof and
results of operations for the period then ended. There has not been a Material
Adverse Change with respect to Borrower (or its Subsidiaries, as applicable)
since the date of the latest financial statements submitted to the Lender Group
on or before the Closing Date.

5.12 Fraudulent Transfer. No transfer of property is being made by any Obligor
and no obligation is being incurred by any Obligor in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
actual intent to hinder, delay, or defraud either present or future creditors of
any Obligor.

5.15 Employee Benefits. None of the Obligors or any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

5.14 Environmental Condition. Except as set forth on Schedule 5.14, (a) to
Borrower’s knowledge, none of the Obligors’ real property assets has ever been
used by the Obligors or by previous owners or operators in the disposal of, or
to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such production, storage, handling, treatment, release or
transport was in violation, in any material respect, of applicable Environmental
Law, (b) to Borrower’s knowledge, none of the Obligors’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) none of the
Obligors have received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by the
Obligors, and (d) none of the Obligors have received a summons, citation,
notice, or directive from the Environmental Protection Agency or any other
federal or state governmental agency concerning any action or omission by any of
the Obligors resulting in the releasing or disposing of Hazardous Materials into
the environment.

5.15 Brokerage Fees. Borrower has not utilized the services of any broker or
finder in connection with Borrower’s obtaining financing from the Lender Group
under this Agreement and no brokerage commission or finders fee is payable by
Borrower in connection herewith.

5.16 Intellectual Property. The Obligors own, or hold licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of their business as currently conducted. Attached
hereto as Schedule 5.16 is a true, correct, and complete listing of all material
patents, patent applications, trademarks, trademark applications, copyrights,
and copyright registrations as to which any of the Obligors is the owner or is
an exclusive licensee.

5.17 Leases. Schedule 5.17 accurately and completely lists, and sets forth a
description of, all agreements between one or more of the Obligors and any
Person relating to the location of (i) tower and transmitter sites used in the
operation of the Stations (the “Tower Leases”) and (ii) offices, studios and
other facilities (the “Key Leases”), and the same constitute the only Tower
Leases and the Key Leases necessary to the conduct by the Obligors of their
businesses as presently conducted. The Obligors enjoy peaceful and undisturbed
possession under all leases (including the Tower Leases) to which they are a
party as lessee, and all of such leases are valid, subsisting and in full force
and effect, and no material default by any Obligor exists under any of them.
None of such leases contains any provision restricting the incurrence of
indebtedness by the lessee. Borrower may update Schedule 5.17 from time to time
if Borrower enters into any new Tower Leases or Key Leases; provided that (a) no
such update to such Schedule or representation shall be or be deemed to
retroactively effect a correction of any representation and warranty which was
incorrect or untrue when made or to constitute a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Required Lenders in writing, and (b) no update shall be permitted
as to representations and warranties that relate solely to the Closing Date.

5.18 DDAs. Set forth on Schedule 5.18 are all of the Obligors’ DDAs, including,
with respect to each depository (i) the name and address of such depository, and
(ii) the account numbers of the accounts maintained with such depository.
Borrower may update Schedule 5.18 from time to time if any Obligor opens a new
DDA (subject to any requirements herein to cause a Control Agreement to be
delivered to Senior Agent, subject to the Senior Lender Rights, with respect to
such new DDA); provided that (a) no such update to such Schedule or
representation shall be or be deemed to retroactively effect a correction of any
representation and warranty which was incorrect or untrue when made or to
constitute a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Required Lenders
in writing, and (b) no update shall be permitted as to representations and
warranties that relate solely to the Closing Date.

5.19 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of the Obligors in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents,
or any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the
Obligors in writing to Agent or any Lender will be, true and accurate, in all
material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided; provided that for the purposes of the foregoing, the Projections
delivered to Agent are not intended to be considered factual information. On the
Closing Date, the Projections referenced in Section 3.1(n) represent, and as of
the date on which any other Projections are delivered to Agent, such additional
Projections will represent Borrower’s good faith best estimate of the Obligors’
future performance for the periods covered thereby.

5.20 Indebtedness. Set forth on Schedule 5.20 is a true and complete list of all
Indebtedness of the Obligors outstanding immediately prior to the Closing Date
(including the amount of Senior Loan Indebtedness, and the amount, lender and
borrower with respect to any Intercompany Advances, outstanding or to be
outstanding as of the Closing Date) that is to remain outstanding after the
Closing Date and such Schedule accurately reflects the aggregate principal
amount of such Indebtedness.

5.21 Licenses and Permits. Except as set forth in Schedule 5.21, all licenses,
permits and similar rights (including FCC Licenses) required from any Federal,
state or local governmental body for the ownership, construction, use and
operation of the Stations and other properties now owned and operated by the
Obligors have been validly issued and are in full force and effect, unless and
to the extent the failure to obtain or maintain any such license, permit or
similar right could not reasonably be expected to result in a Material Adverse
Change, and the Obligors are in compliance, in all material respects, with all
of the provisions thereof, unless and to the extent the failure of the Obligors
to be in compliance with any such provision thereof could not reasonably be
expected to result in a Material Adverse Change, and none of such licenses,
permits or consents is the subject of any pending or, to the best of Borrower’s
knowledge and belief, threatened proceeding for the revocation, cancellation,
adverse modification, suspension, or non-renewal thereof, unless and to the
extent such revocation, cancellation, adverse modification, suspension, or
non-renewal thereof could not reasonably be expected to result in a Material
Adverse Change. Except as set forth on Schedule 5.21, the Obligors have
completed construction of their respective FCC-authorized digital television
broadcast stations or shall have requested an extension from the FCC for any
such station for which construction has not been completed and the FCC has not
denied any such request by final order. As of the Closing Date and as of each
subsequent date on which Borrower delivers to Agent an updated schedule pursuant
to Section 6.17, set forth on Schedule 5.21 is a complete and accurate list of
all such licenses, permits, special temporary authorizations, and consents, and
a complete description of any material waivers of any FCC rules granted by the
FCC to any Obligor, and such schedule identifies the date by which an
application for the renewal of such license, permit, special temporary
authorization, consent, or waiver must be filed and describes the status of each
such pending application.

5.22 No Default in Main Station Licenses. No default by any Obligor exists under
any Main Station License to which it is a party and no event has occurred or
exists which, with notice or lapse of time or both, would constitute a default
by any Obligor thereunder and each such Main Station License has been duly
authorized, executed and delivered by each Obligor party thereto and is in full
force and effect and has not been amended or modified except as disclosed in
writing to Agent.

5.23 LMAs. All LMAs of the Obligors are identified on Schedule 5.23 and each of
the Obligors party to any of the LMAs is in compliance with all of the material
terms of such LMA and, to the best of each Obligor’s knowledge, except as
described on Schedule 5.23, all other parties to each such LMA are in compliance
with the provisions thereof. Without limiting Borrower’s obligation to comply
with this representation and warranty or any other term of this Agreement,
Borrower may update Schedule 5.23 from time to time for the sole purposes of
adding a Permitted LMA to such Schedule and disclosing that a non-Obligor party
to a LMA is not in compliance with such LMA and upon such disclosure, Borrower
shall not be in violation of this Section due to such non-compliance.

5.24 Governmental Authority. Except for the consents, authorizations, approvals,
actions, notices and filings with or by the FCC and other governmental
authorities, all of which have been duly obtained, taken, given or made and are
in full force and effect and are not subject to any conditions (other than those
conditions generally applicable to entities holding licenses, permits, consents
or authorizations granted or issued by the FCC and other governmental
authorities with respect to television stations), no consent, authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body or any other Person is required (i) for the grant
by the Borrower of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by Borrower, or
(ii) for the perfection of such security interest.

5.25 Inactive Subsidiaries. The Inactive Subsidiaries do not own any material
assets and do not engage in any business activity whatsoever.

5.26 The Stations.

  (a) Each of the Obligors and the Stations is in compliance, in all material
respects, with all applicable federal, state and local laws, published rules and
regulations, and published policies of any Governmental Authority having
jurisdiction over such Obligor, including, without limitation, the Children’s
Television Act of 1990, Telecommunications Act of 1996, the Communications Act
of 1934, as amended, and the published rules and policies of the FCC and all
rules and laws governing equal employment opportunity. Without limiting the
generality of the foregoing:


  (i) Each Obligor has filed all material reports and other submissions required
to be filed with the FCC, and has timely paid all annual regulatory fees
required to be paid to the FCC, by such Obligor with respect to its Stations and
their operations;


  (ii) the operation of the Stations is in compliance in all material respects
with American National Standards Institute Standards C95.1-1992 to the extent
required under applicable rules and regulations;


  (iii) all of the existing towers used in the operation of the Stations are
obstruction-marked and lighted to the extent required by, and in accordance
with, the published rules and regulations of the FAA and appropriate
notifications to the FAA have been filed and determinations of no hazard to air
navigation have been obtained from the FAA for each such tower where required,
and all such towers have been duly registered with the FCC as and to the extent
such registration is required by the FCC’s regulations;


  (iv) the Stations are in material compliance with the provisions of the
Communications Decency Act of 1996 in effect, as well as any and all published
FCC rules and policies in effect to implement such Act.


  (b) None of the Obligors that own or manage the Stations is subject to any FCC
proceedings in respect of Equal Employment Opportunity or other regulatory
violations and, to Borrower’s best knowledge, no such proceedings are
threatened.


  (c) The assets of the Stations are adequate and sufficient for all of the
current operations of the Stations as contemplated as of the date hereof.


5.27 Signal Carriage. The License Companies or the Operating Companies, as the
case may be, have timely and effectively notified the cable television systems
covering substantially all of the cable television subscribers in the market
areas in which the Stations are located (other than cable television systems not
capable of receiving such Stations’ signal or not required to carry such
Stations’ signals under “must carry” provisions of applicable law) of the
elections by such License Companies or such Operating Companies, as the case may
be, to have such Stations’ signals carried on such systems pursuant either to
retransmission consent agreements or to mandatory carriage requests by such
Licensing Companies or such Operating Companies, as the case may be, and, to
Borrower’s best knowledge, except as set forth in Schedule 5.27, all such cable
systems are doing so pursuant to such retransmission consent agreements or such
mandatory carriage requests. With respect to any market area in which any of the
Stations is located and in which one or more direct broadcast satellite service
provider(s) has or have (i) announced an intention to provide so-called
“local-to-local” retransmission of the signals of television stations in such
market area to its or their subscribers in such market area, or (ii) commenced
such retransmission, the signal of such Station is being provided, or the
License Companies or the Operating Companies, as the case may be, shall
diligently pursue the provision, by such provider(s) to its or their subscribers
in such market to the extent required by the provisions of the Satellite Home
Viewer Improvement Act of 1999 or the rules of the FCC.


6. AFFIRMATIVE COVENANTS.

        Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations (other
than contingent indemnification obligations), Borrower shall, and shall cause
each of the other Obligors to, do all of the following:

6.1 Accounting System. Maintain a system of accounting that enables Borrower to
produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information from time to time as
reasonably may be requested by Agent.

6.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with the following documents at the following times in
form satisfactory to Agent:

Monthly (not later than
the 10th day of each
month) (a) a summary aging of the accounts payable of each Station and of the
Obligors' accounts
payable and any book overdraft. Quarterly (b) a detailed list of the Obligors'
customers on a per Station basis and on the basis of
     all of the Stations of the Obligors, and

(c) a report regarding the Obligors' accrued, but unpaid, ad valorem taxes. Upon
request by Agent (d) such other reports as to the Collateral, or the financial
condition of the Obligors,
    as Agent may reasonably request.

6.3 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender:

  (a) as soon as available, but in any event within 30 days (45 days in the case
of a month that is the end of one of the first 3 fiscal quarters in a fiscal
year) after the end of each month during each of Borrower’s fiscal years,


  (i) a company prepared consolidated balance sheet, income statement (including
an income statement on a Station-by-Station basis), statement of cash flow
covering Borrower’s and its Subsidiaries’ operations during such period and a
reasonably-detailed narrative on the performance of Borrower and its
Subsidiaries relative to the budget then in effect and delivered by Borrower to
Agent,


  (ii) a certificate signed by the chief financial officer of Borrower to the
effect that:


(A)         the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Borrower and its Subsidiaries,


(B)         the representations and warranties of Borrower contained in this
Agreement and the other Loan Documents are true and correct in all material
respects (or, to the extent of any representation and warranty being untrue or
incorrect, describing such lack of truth or correctness as to which he or she
may have knowledge and what action Borrower has taken, is taking or proposes to
take with respect thereto) on and as of the date of such certificate, as though
made on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date), and


(C)         there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance with this
Agreement or any other Loan Document, describing such non-compliance as to which
he or she may have knowledge and what action Borrower has taken, is taking, or
proposes to take with respect thereto), and


  (iii) for each month that is the date on which a financial covenant in Section
7.22 is to be tested, a Compliance Certificate demonstrating, in reasonable
detail, compliance or, if applicable, non-compliance at the end of such period
with the applicable financial covenants contained in Section 7.22 , and


  (b) as soon as available, but in any event within 90 days after the end of
each of Borrower’s fiscal years,


  (i) financial statements of Borrower and its Subsidiaries for each such fiscal
year, audited by independent certified public accountants reasonably acceptable
to Agent (KPMG LLP being acceptable to Agent as of the date hereof) and
certified, without any qualifications, by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include, if
prepared, such accountants’ letter to management), and


  (ii) an internally prepared balance sheet, income statement, and statement of
cash flow on a per Station basis as well as on the basis of the overall Station
group of Borrower and its Subsidiaries,


  (c) as soon as available, but in any event within 30 days prior to the start
of each of Borrower’s fiscal years,


  (i) copies of Borrower’s Projections, in form, scope, and underlying
assumptions satisfactory to Agent, in its Permitted Discretion, for the
forthcoming 3 years, year by year, and for the forthcoming fiscal year, month by
month, certified by the chief financial officer of Borrower and as being such
officer’s good faith best estimate of the financial performance of Borrower and
its Subsidiaries during the period covered thereby,


  (d) if and when filed by Borrower,


  (i) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,


  (ii) any other filings made by Borrower with the SEC,


  (iii) if requested, copies of Borrower’s federal income tax returns, and any
amendments thereto, filed with the Internal Revenue Service, and


  (iv) any other information that is provided by Borrower’s ultimate parent to
its shareholders generally,


  (e) if and when filed by Borrower and as requested by Agent, satisfactory
evidence of payment of applicable excise taxes (other than those that are the
subject of a Permitted Protest) in each jurisdiction in which (i) any Obligor
conducts business or is required to pay any such excise tax, (ii) where any
Obligor’s failure to pay any such applicable excise tax would result in a Lien
on the properties or assets of any Obligor, or (iii) where any Obligor’s failure
to pay any such applicable excise tax reasonably could be expected to result in
a Material Adverse Change,


  (f) as soon as Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Borrower proposes to take with respect thereto,


  (g) as soon as available, but in any event within 120 days after the end of
each of Borrower’s fiscal years, a certificate of such accountants addressed to
Agent and the Lenders stating that such accountants do not have knowledge of the
existence of any Default or Event of Default under Section 7.22, and


  (h) upon the request of Agent, any other report reasonably requested relating
to the financial condition of Borrower and its Subsidiaries.


        The financial statements described above shall be prepared on both a
consolidated and consolidating (per Station and related License Company) basis
and agrees that no Subsidiary of Borrower will have a fiscal year different from
that of Borrower. Borrower agrees that its independent certified public
accountants are authorized to communicate with Agent and to release to Agent
whatever financial information concerning Borrower Agent reasonably may request.
Borrower waives the right to assert a confidential relationship, if any, it may
have with any accounting firm or service bureau in connection with any
information requested by Agent pursuant to or in accordance with this Agreement,
and agrees that Agent may contact directly any such accounting firm or service
bureau in order to obtain such information.

6.4 Post-Closing Real Property Documents and Consents and Daily Buzz.(a) On or
prior to December 5, 2004, the Obligors shall execute and deliver (conditioned
upon receipt of any required third party consents, if applicable) Mortgages, the
Collateral Assignments of Key Leases, and the Collateral Assignments of Tower
Leases for all Real Property Collateral owned or leased by the Obligors, in form
and substance substantially similar to such documents executed and delivered to
Senior Agent in connection with the Senior Loan. The Obligors shall use diligent
efforts to obtain and deliver to Agent all third party consents required for the
effectiveness and/or recordation of such documents as soon as practicable after
the Closing Date and, in the event such necessary consents are not obtained by
May 8, 2005 then the Borrower shall pay the Lenders an amount equal to $25 per
day multiplied by the number of consents that are not executed and delivered to
the Agent by May 8, 2005. Upon receipt of any such consents, such documents
shall be deemed to be delivered under this Agreement and, with respect to any
Mortgages on owned Real Property Collateral, Agent shall be authorized to record
such Mortgages in the appropriate county recording offices and Borrower shall
pay upon demand all recording charges, mortgage taxes (subject to reasonable
apportionment consistent with that done with respect to the Mortgages recorded
under the Senior Loan), title insurance premiums and other costs (including
legal fees and expenses) incurred by Agent in connection therewith.

(b)     The Obligors shall use diligent efforts to (i) obtain and deliver to
Agent as soon as practicable written consent from Emmis Television Broadcasting
L.P. to pledge all of Obligor’s right, title and interest in and to the
membership interests of The Daily Buzz, LLC to the Lender Group and (ii) enter
into documentation satisfactory to the Lender Group pledging such membership
interests to the Lender Group. In the event that the Obligors fail to comply
with the obligations set forth in clauses (i) and (ii) by May 8, 2005, then the
Borrower shall pay to the Lenders an amount equal to $25 per day until such
obligations are performed.

6.5 Advertising Rebates. Cause any advertising rebates or other allowances, as
between any Obligor and its Account Debtors, to be on the same basis and in
accordance with the usual customary practices of such Obligor, as they exist at
the time of the execution and delivery of this Agreement.

6.6 Maintenance of Properties. Maintain and preserve all of its properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear excepted, and comply, in all
material respects, at all times with the provisions of all material leases to
which it is a party as lessee so as to prevent any loss or forfeiture thereof or
thereunder. For clarity, it is understood that this covenant is not intended to
cover the Obligors’ obligation to preserve their FCC Licenses

6.7 Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against, any
Obligor or any of its assets, to be paid in full, before delinquency or before
the expiration of any extension period, except to the extent that the validity
of such assessment or tax shall be the subject of a Permitted Protest. Borrower
will make, and will cause each other Obligor to make, timely payment or deposit
of all tax payments and withholding taxes required of it by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish, and will cause
each other Obligor to furnish, Agent with proof satisfactory to Agent indicating
that the applicable Obligor has made such payments or deposits. Upon request of
Agent, Borrower shall, and shall cause all other Obligors to, deliver
satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which the applicable Obligor is required to pay any such excise
tax.

6.8 Insurance(a) At Borrower’s expense, maintain insurance respecting its assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrower also shall maintain business
interruption, and public liability insurance, as well as insurance against
larceny, embezzlement, and criminal misappropriation. The insurance companies
and coverages maintained by Borrower and its Subsidiaries as of the date hereof
are satisfactory to Agent as of such date. All such policies of insurance shall
be in such amounts and with such insurance companies as are satisfactory to
Agent in its Permitted Discretion. Within 30 days after the Closing Date,
Borrower shall deliver copies of all such policies to Agent with a satisfactory
lender’s loss payable endorsement naming Agent as loss payee (subject to the
priority of the Senior Lender Rights) or additional insured, as appropriate.
Each policy of insurance or endorsement shall contain a clause requiring the
insurer to give not less than 30 days prior written notice to Agent in the event
of cancellation of the policy for any reason whatsoever.

(b)     Borrower shall give Agent prompt notice of any loss covered by such
insurance. Agent shall have the right, subject to the Senior Lender Rights, to
adjust any losses payable under any such insurance policies in excess of
$500,000, without any liability to Borrower whatsoever in respect of such
adjustments. If, as of the date of receipt thereof, there are Obligations
outstanding hereunder, Borrower shall, subject to the Senior Lender Rights and
except to the extent such amounts have been or are required to be delivered to
Senior Agent pursuant to the Senior Loan, pay to Agent any monies received as
payment for any loss in excess of $500,000 under any insurance policy mentioned
above (other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain in excess of $500,000,
to be applied to the prepayment of the Obligations without premium. The
foregoing notwithstanding, Borrower may, at or within 30 days of the date of the
receipt of any such payment by Agent, request that Agent, subject to the Senior
Lender Rights, establish an insurance proceeds reserve account (which shall be
an interest-bearing deposit account or securities account at an institution
reasonably satisfactory to Borrower)(the “Insurance Proceeds Reserve”) and,
thereafter, disburse to Borrower such monies from the Insurance Proceeds Reserve
and Agent agrees to disburse such monies solely for the repair, replacement, or
restoration of the asset that has been damaged, destroyed or condemned, if all
of the following conditions are satisfied: (i) no Default or Event of Default is
continuing or would result therefrom, (ii) Borrower has cash, Cash Equivalents,
Senior Loan Availability and/or business interruption insurance proceeds in
amounts sufficient, in the reasonable judgment of Agent, to ensure that Borrower
will be able to make payment as and when due of each of its Obligations that
will be payable during the period of such repair, replacement, or restoration,
(iii) Agent is reasonably satisfied that the amount of such cash, Cash
Equivalents, borrowing availability, insurance proceeds, and/or Insurance
Proceeds Reserve will be sufficient fully to repair, replace, or restore the
affected assets, (iv) construction, completion of the repair, replacement, or
restoration of the affected assets is to be completed in accordance with plans,
specifications, and drawings submitted to and approved by Agent, which approval
shall not be unreasonably withheld or delayed, (v) all construction and
completion of the repair, replacement, or restoration shall be effected with
reasonable promptness and shall be of a value (the “Replaced Value”) that is (A)
at least equal to the replacement value (the “Destroyed Value”) of the assets
destroyed or condemned prior to such destruction or condemnation, or (B) of a
value less than the Destroyed Value so long as the difference between the
Destroyed Value and the Replaced Value is applied to the prepayment of the
Obligations without premium, in such order or manner as Agent may elect, and
(vi) all monies paid by Borrower to Agent may be commingled with other funds of
Agent. In the event Agent fails to receive timely such written designation or
the conditions set forth in the following sentence are not satisfied, the
payment shall be applied in the manner set forth in the immediately preceding
sentence.

(c)     Borrower will not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.8, unless Agent is included thereon as named insured with the loss
payable to Agent under a lender’s loss payable endorsement or its equivalent.
Borrower immediately shall notify Agent whenever such separate insurance is
taken out, specifying the insurer thereunder and full particulars as to the
policies evidencing the same, and copies of such policies promptly shall be
provided to Agent.

6.9 Location of Inventory and Equipment. Keep the Inventory and Equipment only
at the locations identified on Schedule 5.5 (other than personal computers and
other office equipment in an aggregate amount not to exceed $100,000); provided,
however, that Borrower may amend Schedule 5.5 so long as such amendment occurs
by written notice to Agent not less than 30 days prior to the date on which
Inventory or Equipment is moved to such new location, so long as such new
location is within the continental United States, and so long as, at the time of
such written notification, Borrower provides any financing statements or fixture
filings necessary to perfect and continue perfected the Agent’s Liens on such
assets and also provides to Agent a Collateral Access Agreement.

6.10 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, would not result in or reasonably could not be expected to result
in a Material Adverse Change.

6.11 Leases. Pay when due all rents and other amounts payable under any leases
(including the Key Leases and the Tower Leases) to which any Obligor is a party
or by which the properties and assets of any Obligor are bound, unless such
payments are the subject of a Permitted Protest.

6.12 Brokerage Commissions. Pay any and all brokerage commission or finders fees
incurred in connection with or as a result of Borrower’s obtaining financing
from the Lender Group under this Agreement.

6.13 Existence. At all times preserve and keep in full force and effect the
Obligors’ valid existence and good standing.

6.14 Environmental. At all times (a) keep any property either owned or operated
by any Obligor free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply, in all material respects, with Environmental
Laws and provide to Agent documentation of such compliance which Agent
reasonably requests, (c) promptly notify Agent of any release of a Hazardous
Material in any reportable quantity from or onto property owned or operated by
any Obligor and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law, and (d)
promptly provide Agent with written notice within 10 days of the receipt of any
of the following: (i) notice that an Environmental Lien has been filed against
any of the real or personal property of any Obligor, (ii) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Obligor, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

6.15 Government Authorization. Borrower shall deliver to Agent, as soon as
practicable, and in any event within 10 days after the receipt by any Obligor
from the FCC or any other governmental agency having jurisdiction over the
operations of the Obligors or filing or receipt thereof by any Obligor,
(i) copies of any order or notice of the FCC or such other agency or court of
competent jurisdiction which designates any material FCC License or other
material franchise, permit or other governmental operating authorization of any
Obligor, or any application therefor, for a hearing or which refuses renewal or
extension of, or revokes or suspends the authority of any Obligor to construct
or operate a Station (or portion thereof), or adversely modifies or threatens to
adversely modify any FCC License, (ii) a copy of any competing application filed
with respect to any such FCC License or other authorization, or application
therefor, of any Obligor, or any citation, notice of violation, notice of
apparent liability for a forfeiture, or order to show cause issued by the FCC or
other agency or any complaint filed with the FCC or other agency which is
available to any Obligor, and (iii) a copy of any notice or application by any
Obligor requesting authority to or notifying the FCC of its intent to cease
broadcasting on any broadcast station for any period in excess of 10 days.

6.16 Off-the-Air Reports. Borrower shall deliver promptly to Agent notice of
each occurrence of a period of 24 consecutive hours or more during which any
Station owned or operated by any Obligor was not broadcasting or was
broadcasting with power or coverage materially reduced from that provided by a
Station’s facilities as reflected in any FCC License for such Station.

6.17 License Status. Commencing on the date that is 6 months following the
Closing Date and continuing on every 6 month anniversary thereof, Borrower shall
deliver to Agent an updated Schedule 5.21 reflecting thereon, as of the date of
such delivery, the information described in Section 5.21.

6.18 Notices. Promptly deliver, and cause each of the other Obligors to deliver
promptly, to Agent, all material and adverse written notices received by it with
respect to the Collateral, including the Main Station Licenses.

6.19 Preservation of FCC Licenses. Borrower shall, and shall cause each of the
other Obligors to, preserve and maintain (a) the Main Station Licenses, and (b)
any other FCC Licenses, the loss of which could reasonably be expected to result
in a Material Adverse Change.

6.20 Construction of Digital Television Broadcast Stations. Except as set forth
on Schedule 5.21, the Obligors shall have completed construction of their
respective FCC-authorized digital television broadcast stations or shall have
requested an extension from the FCC for any such station for which construction
has not been completed and the FCC shall not have denied any such request by
final order.

6.21 Signal Carriage. From and after the Closing Date, Borrower shall, and shall
cause each of the other Obligors to, maintain and preserve the carriage of the
signals of the Stations by substantially all cable television systems in the
market areas in which such Stations are located (other than cable television
systems not capable of receiving such Stations’ signal or not required to carry
such Stations’ signals under “must carry” provisions of applicable law), by
making, providing appropriate notices of, and enforcing, timely and effective
elections for such carriage, either pursuant to retransmission consent
agreements or pursuant to mandatory carriage requests. Borrower shall, and shall
cause all of the Obligors to, maintain and preserve, or as appropriate the
License Companies or the Operating Companies, as the case may be, shall timely
and diligently prosecute efforts to obtain, the carriage of the signal of any
Station located in a market area in which one or more direct broadcast satellite
service provider(s) has or have (i) announced an intention to provide so-called
“local-into-local” retransmission of the signals of the television stations in
such market area to its or their subscribers in such market area, or (ii)
commenced such retransmission, by such provider(s) to its or their subscribers
in such market to the extent required by the provisions of the Satellite Home
Viewer Improvement Act of 1999 or the rules of the FCC.

6.22 Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining actual knowledge thereof, (a) notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement,
filing, or recordation thereof.


7. NEGATIVE COVENANTS.

        Until full and final payment of the Obligations (other than contingent
indemnification obligations), Borrower and, solely with respect to Sections 7.1,
7.2, 7.6, and 7.8, ACME Parent covenants and agrees that:

7.1 Indebtedness. Borrower will not, and will not permit any of the other
Obligors to, and ACME Parent will not, and will not permit any of its
Subsidiaries to, create, incur, assume, permit, guarantee, or otherwise become
or remain, directly or indirectly, liable with respect to any Indebtedness,
except:

(a)     Indebtedness evidenced by this Agreement and the other Loan Documents,

(b)     Indebtedness (other than Permitted Purchase Money Indebtedness) set
forth on Schedule 5.20,

(c)     Permitted Purchase Money Indebtedness,

(d)     Permitted Intercompany Advances,

(e)     refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s judgment,
materially impair the prospects of repayment of the Obligations by Borrower or
materially impair Borrower’s creditworthiness, (ii) such refinancings, renewals,
or extensions do not result in an increase in the principal amount of, or
interest rate (or with respect to any variable interest rate, the interest rate
margin) with respect to, the Indebtedness so refinanced, renewed, or extended,
(iii) such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrower, and (iv) if the
Indebtedness that is refinanced, renewed, or extended was contractually
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, or extended
Indebtedness;

(f)     Indebtedness of Borrower under any Hedging Agreement so long as such
Hedging Agreement is used solely as part of its normal business operations as a
risk management strategy or hedge against changes resulting from market
operations and not as a means to speculate for investment purposes on trends and
shifts in financial or commodities markets;

(g)     Indebtedness permitted under Section 7.6;

(h)     Indebtedness composing Permitted Investments;

(i)     Indebtedness expressly permitted to be incurred or remain outstanding in
connection with the consummation of a Permitted Acquisition or a Permitted Joint
Venture Acquisition;

(j)     Indebtedness incurred after the Closing Date by ACME Parent or ACME
Television Holdings so long as such Indebtedness (i) is unsecured, (ii) does not
provide for any principal payments or mandatory prepayments prior to the date
that is 6 months after the Maturity Date, (iii) may not be repaid until the
Obligations have been indefeasibly paid in full and the Commitments hereunder
have been terminated, (iv) is not subject to covenants or events of default that
are more restrictive than the covenants and events of default in this Agreement,
and (v) provides that interest be added to principal and not be paid in cash or
property until the date that is 6 months after the Maturity Date;

(k)     Senior Loan Indebtedness so long as the principal amount of such
Indebtedness does not exceed the Maximum Priority Working Capital Loan Amount
(as defined in the Intercreditor Agreement as of the date hereof, or as the same
may be increased after the date hereof with the consent of Agent and the
Required Lenders) and the Intercreditor Agreement has not been terminated; and

(l)     refinancing of the Senior Loan Indebtedness so long as: (i) such
refinancing does not result in an increase in the principal amount of the Senior
Loan Indebtedness so refinanced above the lesser of (A) an amount necessary to
ensure that the Senior LTV Ratio is 40% or less and (B) the Maximum Priority
Working Capital Loan Amount (as defined in the Intercreditor Agreement as of the
date hereof, or as such amount may be increased after the date hereof with the
consent of Agent and the Required Lenders), (ii) such refinancing does not
result in a shortening of the maturity of the Senior Loan Indebtedness, nor is
it on terms or conditions that, taken as a whole, are materially more burdensome
or restrictive to Borrower, and (iii) either (A) such refinancing shall be
subject to the Intercreditor Agreement or (B) such refinancing is subject to a
new intercreditor agreement that is satisfactory to the Required Lenders (in the
Required Lenders’ Permitted Discretion) (it being understood that any
intercreditor agreement containing terms no less favorable to the Lenders than
under the Intercreditor Agreement shall be deemed satisfactory).

7.2 Liens. Borrower will not, and will not permit any of the other Obligors to,
and ACME Parent will not, and will not permit any of its Subsidiaries to,
create, incur, assume, or permit to exist, any Lien on or with respect to any of
its assets, of any kind, whether now owned or hereafter acquired, or any income
or profits therefrom, except for Permitted Liens (including Liens that are
replacements of Permitted Liens to the extent that the original Indebtedness is
refinanced, renewed, or extended under Section 7.1(e) and so long as the
replacement Liens only encumber those assets that secured the refinanced,
renewed, or extended Indebtedness).

7.3 Restrictions on Fundamental Changes. Borrower will not, and will not permit
any of the other Obligorsto:

(a)     Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock (other than a Permitted Acquisition, a
Permitted Joint Venture Acquisition, a Permitted Disposition or Permitted Swap).

(b)     Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution); provided that ACME Television of Oregon, LLC and ACME Television
Licenses of Oregon, LLC may be wound up so long as any remaining assets of such
Persons are transferred to another Obligor.

(c)     Convey, sell, lease, license, assign, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or (other than Permitted
Dispositions or Permitted Swaps) any substantial part of its assets.

7.4 Disposal of Assets. Other than Permitted Dispositions or Permitted Swaps,
Borrower will not, and will not permit any of the other Obligors to, convey,
sell, lease, license, assign, transfer, or otherwise dispose of any of the
Obligors’ assets.

7.5 Change Name. Borrower will not, and will not permit any of the other
Obligors to, change any Obligor’s name, FEIN, corporate structure, or identity,
or add any new fictitious name; provided, however, that an Obligor may change
its name upon at least 30 days prior written notice to Agent of such change and
so long as, at the time of such written notification, such Obligor provides any
financing statements or fixture filings necessary to perfect and continue
perfected the Agent’s Liens.

7.6 Guarantee. Borrower will not, and will not permit any of the other Obligors
to, and ACME Parent will not, and will not permit any of its Subsidiaries to,
guarantee or otherwise become in any way liable with respect to the obligations
of any third Person, except:

(a)     by endorsement of instruments or items of payment for deposit to the
account of the Obligors or which are transmitted or turned over to Agent;

(b)     guarantees of Indebtedness permitted hereunder pursuant to clauses (a)
and (b) of Section 7.1;

(c)     guarantees of Indebtedness permitted hereunder pursuant to clause (e) of
Section 7.1 to the extent such Indebtedness refinances, renews, or extends
Indebtedness permitted under clause (b) of Section 7.1;

(d)     guarantees by ACME Parent or ACME Television Holdings of Indebtedness
permitted under clause (j) of Section 7.1; and

(e)     guarantees of Indebtedness permitted pursuant to clause (k) and (l) of
Section 7.1 to the extent such Guarantee and any Liens granted to secure such
guarantees are at all times subject to the terms of the Intercreditor Agreement.

7.7 Nature of Business. Borrower will not, and will not permit any of the other
Obligors to, make any change in the principal nature of its business.

7.8 Prepayments and Amendments. Borrower will not, and will not permit any of
the other Obligors to, and ACME Parent will not, and will not permit any of its
Subsidiaries to:

(a)     except in connection with a refinancing permitted by Section 7.1(e),
prepay, redeem, defease, purchase, or otherwise acquire any Indebtedness of ACME
Parent or any of its Subsidiaries, other than (i) Permitted Purchase Money
Indebtedness if Borrower has Excess Liquidity in an amount equal to or greater
than $15,000,000 after giving effect thereto, (ii) Permitted Purchase Money
Indebtedness that is secured by the assets that are the subject of a Permitted
Disposition and that is required to be prepaid as a result of such disposition,
(iii) Indebtedness assumed or acquired in connection with a Permitted
Acquisition, a Permitted Joint Venture Acquisition, or a Permitted Swap of a
Station that is required to be prepaid as a result of a Permitted Disposition or
Permitted Swap of the subject Station, (iv) the exercise of an early purchase
option under the Master Lease Agreement with respect to certain equipment
thereunder so long as the aggregate amount expended on such early purchase
option plus the amount required by Bankers Commercial Corporation as cash
collateral for future lease payments does not exceed $6,000,000 and the
aggregate amount expended on such early purchase option is drawn exclusively
from such $6,000,000 amount that, as of the date hereof, is held by Bankers
Commercial Corporation as cash collateral, (v) prepayments of the Senior Loan
Indebtedness in accordance with Section 2.2, (vi) voluntary prepayments of the
Senior Loan Indebtedness in accordance with the Senior Loan Agreement, or (vii)
the Obligations in accordance with this Agreement,

(b)     except in connection with a refinancing permitted by Section 7.1(e),
amend, modify, alter, increase, or change any of the terms or conditions of any
agreement, instrument, document, indenture, or other writing evidencing or
concerning Indebtedness permitted under Sections 7.1(b) or (c) if any such
amendment, modification, alteration, increase or change could reasonably be
expected to have an adverse effect on the Lender Group; provided that Borrower
and its Subsidiaries may amend the Master Lease for the purpose of providing for
the cash collateralization of Borrower’s and such Subsidiaries’ obligations
thereunder in an amount of up to $6,000,000,

(c)     directly or indirectly, amend, modify, alter, or change any of the terms
or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning the Key Leases, the Tower Leases, or the
Affiliation Agreements, if the affect of such amendment, modification,
alteration, or change reasonably could be expected to result in a Material
Adverse Change, or

(d)     directly or indirectly, amend, modify, alter, increase, or change any of
the terms or conditions of the Senior Loan Documents other than as permitted
under the Intercreditor Agreement.

7.9 Change of Control. Borrower will not, and will not permit any of the other
Obligors to, cause, permit, or suffer, directly or indirectly, any Change of
Control.

7.10 Change Governing Documents. Borrower will not, and will not permit any of
the other Obligors to: (a) authorize the amendment of or amend the Governing
Documents of any Obligor that is a limited liability company to provide that the
Stock of such Obligor is governed by Article 8 of the Code; or (b) authorize the
issuance of or issue certificates evidencing the Stock of any Obligor that is a
limited liability company except with respect to the certificates evidencing the
Stock of Borrower in existence as of the Closing Date.


7.11 DISTRIBUTIONS.

    (a)        Except for Permitted Restricted Payments, or as otherwise
provided herein, Borrower shall not make any distribution (in cash or other
property) on or in respect of, or purchase, acquire, redeem, or retire, any of
Borrower’s membership interests, whether now or hereafter outstanding.

    (b)        Notwithstanding the foregoing and notwithstanding Section 7.14,
during each taxable year of Borrower, Borrower, at its option, may, in order to
comply with its obligations hereunder (including its obligations under Section
6.7 hereof), make one or more cash distributions to each member in an aggregate
amount not to exceed the amount of any Permitted Taxes (as defined below) for
which such member is, or the beneficial owners of such member are, primarily
liable under applicable law after taking into account the relevant tax
attributes of each such member or beneficial owner (each such cash distribution,
a “Tax Distribution”). A Permitted Tax shall mean the net cash amount (after
applying any net operating loss or other tax credit) of any tax, levy, impost,
duty, fee, assessment or other charge of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein on, or with respect to income, activities or assets of, any
Obligor for any taxable period (or portion thereof) of such Obligor ending on or
prior to the date of any cash distribution made pursuant to this Section
7.11(b).

    (c)        Borrower shall, prior to making any Tax Distribution, provide
Agent with such documentation and other information Agent may require, in its
Permitted Discretion, to confirm the basis for and the amount of the Tax
Distribution.

    (d)        For the purposes of computing the aggregate amount of Tax
Distributions made by Borrower to any member of Borrower for any taxable period
(or portion thereof), any Tax Withholding Amounts in respect of payments made or
deemed made to such member during such taxable period (or portion thereof) shall
be treated as a Tax Distribution made by Borrower to such member of Borrower in
respect of such taxable period.

    (e)        If, at the end of any taxable year of Borrower, it is determined
that the aggregate amount distributed by Borrower to any member of Borrower for
such taxable year pursuant to this Section 7.11 exceeded the allowable Tax
Distributions to such member for such period, then such excess amount shall be
promptly paid to Borrower by such member, or at the option of Agent, shall be
treated as a Tax Distribution to such member in the immediately following
taxable year for the purposes of determining the Tax Distributions that can be
made to such member in such immediately following taxable year pursuant to this
Section 7.11.

7.12 Accounting Methods. Borrower will not, and will not permit any of the other
Obligors to, modify or change its method of accounting (other than as may be
required to conform to GAAP) or enter into, modify, or terminate any agreement
currently existing, or at any time hereafter entered into with any third party
accounting firm or service bureau for the preparation or storage of any
Obligor’s accounting records without said accounting firm or service bureau
agreeing to provide Agent information regarding the Collateral or any Obligor’s
financial condition.

7.13 Investments. Borrower will not, and will not permit any of the other
Obligors to, except for Permitted Investments, directly or indirectly make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
the Obligors shall not have Permitted Investments (other than in the Cash
Management Accounts (as defined in the Senior Loan Agreement)) in Deposit
Accounts or Securities Accounts in excess of $100,000 outstanding at any one
time unless the applicable Obligor and the applicable securities intermediary or
bank have entered into Control Agreements governing such Permitted Investments,
as Agent shall determine in its Permitted Discretion, to perfect (and further
establish) the Agent’s Liens in such Permitted Investments, subject to the
Senior Loan Liens and the Intercreditor Agreement.

7.14 Transactions with Affiliates. Borrower will not, and will not permit any of
the other Obligors to, except for Permitted Restricted Payments and Permitted
Stock Purchases and except for those transactions described on Schedule 7.14,
directly or indirectly enter into or permit to exist any transaction with any
Affiliate of any Obligor except for transactions that are in the ordinary course
of the Obligors’ business, upon fair and reasonable terms, that are fully
disclosed to Agent, and that are no less favorable to such Obligor than would be
obtained in an arm’s length transaction with a non-Affiliate.

7.15 Suspension. Borrower will not, and will not permit any of the other
Obligors to, suspend or go out of a substantial portion of its business except
in connection with a Permitted Disposition or a Permitted Disposition LMA.


7.16 [INTENTIONALLY OMITTED].

7.17 Use of Proceeds. Borrower will not, and will not permit any of the other
Obligors to, use the proceeds of the Loan for any purpose other than (a) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) consistent with the terms and conditions hereof, for its
lawful purposes (including the funding of Permitted Stock Purchases and to repay
outstanding obligations under the Senior Loan Agreement).

7.18 Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees. Borrower will not, and will not permit any of the other Obligors to,
relocate its chief executive office to a new location without providing 30 days
prior written notification thereof to Agent and so long as, at the time of such
written notification, Borrower provides any financing statements or fixture
filings necessary to perfect and continue perfected the Agent’s Liens and also
provides to Agent a Collateral Access Agreement with respect to such new
location. The Inventory and Equipment shall not at any time now or hereafter be
stored with a bailee, warehouseman, or similar party without Borrower providing
Agent with a Collateral Access Agreement.

7.19 Deposit Accounts and Securities Accounts. Borrower will not, and will not
permit any of the other Obligors to, establish or maintain any Deposit Account
or Securities Account, unless Agent shall, subject to the Senior Loan Liens,
have received a Control Agreement in respect of such Deposit Account or
Securities Account if such Deposit Account or Securities Account contains assets
in excess of $100,000; provided, however, that, so long as control has not been
exercised pursuant to any such Control Agreement due to the occurrence and
continuance of an Event of Default, the Obligors may use the assets in such
accounts (and the proceeds thereof) to the extent not prohibited by this
Agreement.

7.20 Main Station Licenses. Borrower will not, and will not permit any of the
other Obligors to, except solely to the extent expressly permitted pursuant to
this Agreement (i) cancel or terminate any of the Main Station Licenses or
consent to or accept any cancellation or termination thereof, (ii) sell, assign
or otherwise dispose of (by operation of law or otherwise) any part of its
respective interest in any rights under any Main Station Licenses, (iii) amend,
supplement or otherwise modify any of the Main Station Licenses, except as
otherwise permitted pursuant to this Agreement, (iv) waive any default under or
breach of any of the Main Station Licenses or waive, fail to enforce, forgive or
release any right, interest or entitlement of any kind, howsoever arising under
or in respect of any of the Main Station Licenses or vary or agree to the
variation in any respect of any of the provisions of any of the Main Station
Licenses or (v) petition, request or take any other legal or administrative
action which seeks, or may reasonably be expected, to rescind, terminate or
suspend any of the Main Station Licenses or amend or modify any of the Main
Station Licenses in a manner that would be materially adverse to Borrower or any
of its Subsidiaries. Borrower, at its expense, will perform and comply, and will
cause each of the other Obligors to perform and comply, in all material respects
with all terms and provisions of each of the Main Station Licenses required to
be performed or complied with by it or them, will maintain, or cause to be
maintained, each of the Main Station Licenses in full force and effect, will
enforce, or will cause to be enforced, each of the Main Station Licenses in
accordance with their respective terms and will take, or cause to be taken, all
such action to that end as from time to time may be reasonably requested by
Agent.

7.21 Local Marketing Agreements. Borrower will not, and will not permit any of
the Obligors to, enter into any LMA or other similar arrangement, other than
Permitted LMAs.

7.22 Financial Covenants. Borrower will not, and will not permit any of the
other Obligors to:

(a)     permit EBITDA, measured on a fiscal quarter-end basis, to be less than
the required amount set forth in the following table for the applicable period
set forth opposite thereto:

Appplicable Amount Applicable Period ($1,850,000) For the 12 month period
ending December 31, 2004 ($850,000) For the 12 month period
 ending March 31, 2005 ($150,000) For the 12 month period
 ending June 30, 2005 $900,000  For the 12 month period
ending September 30, 2005 $1,750,000 For the 12 month period
ending December 31, 2005 $2,750,000 For the 12 month period
 ending March 31, 2006 $4,000,000 For the 12 month period
 ending June 30, 2006 $5,000,000  For the 12 month period
ending September 30, 2006 $6,000,000 For the 12 month period
ending December 31, 2006 $7,000,000 For the 12 month period
ending March 31, 2007 $7,750,000 For the 12 month period
  ending June 30, 2007 $8,500,000  For the 12 month period
ending September 30, 2007 $9,500,000 For the 12 month period
ending December 31, 2007 $10,500,000 For the 12 month period
 ending March 31, 2008 $12,000,000 For the 12 month period
 ending June 30, 2008 $15,000,000          For the 12 month period
        ending September 30, 2008
     and each 12 month period ending
at the end of a fiscal quarter thereafter




(ii) Maximum LTV Ratio. The ratio of the sum of the Revolver Usage plus the
outstanding principal amount of the Term Loan to the OLV Value shall not exceed
(A) 0.6:1.0 during the period from the Restatement Closing Date until the
initially-scheduled Maturity Date and (B) 0.5:1.0 at any time thereafter.


(b)     permit the LTV Ratio, measured on a monthly basis, to exceed (A) 60% for
the period from the Closing Date until the initially-scheduled Maturity Date and
(B) 50% at any time thereafter.

        After the date of the consummation of each of the Portland Acquisition,
the Richmond-Petersburg Acquisition, the Flint-Saginaw-Bay City Acquisition, and
the Lexington Acquisition, the covenants set forth in this Section 7.22 shall be
adjusted to reflect the effect of each such Acquisition as mutually agreed upon
by Agent and Borrower. The foregoing notwithstanding, the covenants set forth in
this Section 7.22 shall also be adjusted following the consummation of any other
Permitted Acquisition, Permitted Joint Venture Acquisition or Permitted LMA and
as otherwise mutually agreed upon by Agent and Borrower.

(c)     make capital expenditures (in an aggregate amount as to Borrower and its
Subsidiaries) in any fiscal year in excess of the amount set forth in the
following table for the applicable period (the “Maximum Cap Ex Amount”):

For the Fiscal
Year ending
December 31, 2004 For the 2 Fiscal
Years ending
December 31, 2005 For the 3 Fiscal
Years ending
December 31, 2006 For the 4 Fiscal
Years ending
December 31, 2007 For the 5 Fiscal Years
ending December 31, 2008 $8,600,00 $12,500,000 $15,200,000 $17,900,000
$20,600,000




The Maximum Cap Ex Amount shall be increased upon consummation of each of the
Flint-Saginaw-Bay Acquisition, the Lexington Acquisition and the
Richmond-Petersburg Acquisition by $4,000,000 for each such Acquisition, such
increase to be effective from and after the year of the consummation of the
applicable Acquisition.

7.23 Inactive Subsidiaries. Borrower will not permit the Inactive Subsidiaries
to (a) own any material assets, or (b) engage in any business activity.

7.24 Joint Sales or Shared Services Agreements. Borrower will not, and will not
permit any of the other Obligors to, enter into any Joint Sales or Shared
Services Agreement under which an Obligor cedes management or operational
control of a Station to a third party without the prior written consent of the
Required Lenders; provided that an Obligor may enter into a Joint Sales or
Shared Services Agreement under which such Obligor cedes management or
operational control of one of the Obligors’ Stations that have the three lowest
OLV Values at such time without obtaining such consent so long as (a) no Default
or Event of Default exists immediately before or immediately after the proposed
agreement is entered into, (b) the Required Lenders have reviewed and approved
the documentation evidencing such agreement, (c) Borrower has delivered to Agent
a new updated appraisal of the OLV Value of the Stations, such appraisal takes
into account any impairment of the value of the Collateral and any impairment of
Agent’s ability to exercise remedies with respect to the portion of the
Collateral affected by the proposed agreement (it being understood that any
affected Station shall be deemed to have no value for purposes of the updated
appraisal if Agent does not have the ability (or the applicable Obligor does not
have the ability at the direction of Agent) to unwind or terminate such
agreement within 6 months after notice of the occurrence of an Event of Default
and thereafter to sell the assets of such Station), and such appraisal is
otherwise satisfactory to the Required Lenders, and (d) such appraisal
establishes (after giving effect to such agreement) that the LTV Ratio does not
exceed 60% (50% if such transaction is consummated after the initially-scheduled
Maturity Date).


8. EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts constituting
Obligations); provided, however, that in the case of the failure to pay any
Obligations that are Lender Expenses charged to the Loan Account, such event
shall not constitute an Event of Default if, within 5 Business Days of its
receipt of telephonic notice of such Lender Expenses, Borrower pays such amount;

8.2 If (a) Borrower fails or neglects to perform, keep, or observe, or any other
Obligor fails or neglects to perform, keep, or observe, any term, provision,
condition, covenant, or agreement contained in Sections 6.2 (Collateral
Reporting), 6.3 (Financial Statements, Reports, Certificates), 6.9 (Location of
Inventory and Equipment), 6.10 (Compliance with Laws), 6.11 (Leases), or 6.18
(Notices) (solely with respect to Main Station Licenses) of this Agreement and
such failure continues for a period of 5 days; (b) Borrower, or any other
Obligor, fails or neglects to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Sections 6.1 (Accounting System),
6.5 (Advertising Rebates), 6.6 (Maintenance of Properties), 6.7 (Taxes), 6.14
(Environmental), 6.17 (License Status), 6.18 (Notices) (with respect to FCC
Licenses other than Main Station Licenses), 6.20 (Disclosure Updates) of this
Agreement and such failure continues for a period of 10 days; or (c) Borrower,
or any other Obligor, fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant, or agreement contained in this Agreement,
in any of the other Loan Documents (giving effect to any grace periods, if any,
expressly provided for in such Loan Documents); in each case, other than any
such term, provision, condition, covenant, or agreement that is the subject of
another provision of this Section 8, in which event such other provision of this
Section 8 shall govern);

8.3 If any material portion of any Obligor’s assets is attached, seized,
subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person (excluding any securities intermediary or bank
that has entered into a Control Agreement) and the same is not discharged before
the earlier of 30 days after the date it first arises or 5 days prior to the
date on which such property or asset is subject to forfeiture;

8.4 If an Insolvency Proceeding is commenced by any of the Obligors;

8.5 If an Insolvency Proceeding is commenced against any Obligor, and any of the
following events occur: (a) such Obligor consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, the Obligors, or (e) an order for
relief shall have been entered therein;

8.6 If any Obligor is enjoined, restrained, or in any way prevented by court
order from continuing to conduct all or any material part of the business
affairs of the Obligors, taken as a whole;

8.7 If (a) a notice of Lien is filed of record with respect to any of Borrower’s
or any of its Subsidiaries’ assets by the United States, or any department,
agency, or instrumentality thereof (a “Federal Lien”), or by any state, county,
municipal, or governmental agency and such state, county, municipal, or
governmental agency Lien has priority over the Liens of Agent in and to the
Collateral or any portion thereof (a “Non-Federal Priority Lien”); or (b) a
notice of Lien is filed of record with respect to Borrower’s or any of its
Subsidiaries’ assets by any state, county, municipal, or governmental agency
that is not a Non-Federal Priority Lien (a “Non-Federal Non-Priority Lien”);
provided, however, that, if the aggregate amount claimed with respect to any
such Non-Federal Non-Priority Liens, or the combination thereof, is less than
$250,000, an Event of Default shall not occur under this subsection if the
claims that are the subject of such Liens are the subject of Permitted Protests
and if the Liens are released, discharged, or bonded against within 30 days of
each such Lien first being filed of record or, if earlier, at least 5 days prior
to the date on which assets that are subject to such Liens are subject to being
sold or forfeited;

8.8 If a judgment or other claim involving $250,000, or more, becomes a Lien or
encumbrance upon any material portion of any Obligor’s assets and such judgment
or claim is not discharged before the earlier of 30 days after the date it first
arises or 5 days prior to the date on which such property or asset is subject to
forfeiture;

8.9 If Borrower or any of the other Obligors causes a default under any material
agreement to which Borrower or any of the other Obligors is a party, the
termination of which could reasonably be expected to result in a material
adverse effect on any of the Stations, and such default results in the
termination of such agreement, or the refusal to renew such agreement pursuant
to an automatic renewal right therein;

8.10 If any Obligor makes any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;

8.11 If any material misstatement or misrepresentation exists now or hereafter
in any warranty, representation, statement, or Record made (as and when made) to
the Lender Group by Borrower, its Subsidiaries, or any officer, management
employee, or director of Borrower or any of its Subsidiaries;

8.12 If the obligation of any Guarantor under the Guaranty is limited (other
than pursuant to its solvency savings clause) or terminated by declaration of a
court of competent jurisdiction or by such Guarantor thereunder;

8.13 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason (other than negligence on the part of Agent), fail
or cease to create a valid and perfected and, except to the extent permitted by
the terms hereof or thereof, second priority (subject to the Senior Loan Lien
and other Permitted Liens) Lien on or security interest in the Collateral (other
than Collateral having an aggregate value of $10,000, or less) covered hereby or
thereby and such event, if not occasioned by an Obligor, continues for a period
of 5 days;

8.14 Any material provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability of any
Loan Document shall be contested by any Obligor, or a proceeding shall be
commenced by any Obligor, or by any Governmental Authority having jurisdiction
over any Obligor, seeking to establish the invalidity or unenforceability
thereof, or any Obligor shall deny in writing that such Obligor has any
liability or obligation purported to be created under any Loan Document and any
such event, if not occasioned by an Obligor, continues for a period of 5 days;

8.15 If there is a default under or with respect to any evidence of Indebtedness
of Borrower or any of its Subsidiaries (other than to the Lender Group
hereunder) for borrowed money which, when aggregated with all other such
defaults of Borrower and its Subsidiaries or any of them, equals or exceeds
$500,000, if the effect of such default is to permit the holder of such
Indebtedness to accelerate the maturity of such Indebtedness;

8.16 If the transmission of the broadcast signal(s) of any Station(s) shall be
interrupted or if the operating power or coverage of any Mature Station(s) shall
be materially reduced below the power and coverage to be obtained by such
Station(s)’ facilities as reflected on the FCC License(s) for such Station(s),
at any time for more than 48 consecutive hours on 2 occasions, whether or not
consecutive, in any 12 month period, unless such interruption occurs by reason
of force majeure, or (ii) in the event of force majeure, 14 days, in each case,
unless (and only so long as) all damages, liabilities and other effects of such
interruption of service are fully covered (other than any reasonable deductible)
by business interruption insurance;

8.17 If any Obligor fails to keep in force, suffers the termination or
revocation of, terminates, forfeits or suffers a materially adverse modification
to, (a) any Main Station License at any time held by such Obligor and necessary
to the operation of any Station owned by any Obligor, or (b) any one or more
licenses, the aggregate result of which deprives any Station owned by any
Obligor of the ability to reach the entire market area of such Station (a
“Market Area Loss”) and such Market Area Loss results in a Material Adverse
Change;

8.18 If there occurs any "Event of Default" under and as defined in any of the
Senior Loan Documents; or


9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by Borrower:

  (a) Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable;


  (b) Cease advancing money or extending credit to or for the benefit of
Borrower under any of the Loan Documents, or under any other agreement between
Borrower and the Lender Group;


  (c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations;


  (d) Settle or adjust disputes and claims directly with Account Debtors for
amounts and upon terms which Agent considers advisable, and in such cases, Agent
will credit Borrower’s Loan Account with only the net amounts received by Agent
in payment of such disputed Accounts after deducting all Lender Group Expenses
incurred or expended in connection therewith;


  (e) Borrower agrees that, upon the occurrence of and during the continuance of
an Event of Default and at Agent’s request, Borrower will, and will cause each
of the other Obligors to, immediately file, or cause to be filed, such
applications for approval, and shall take all other and further actions required
by Agent to obtain such approvals or consents, of regulatory authorities as are
necessary to transfer ownership and control to Agent, for the benefit of the
Lenders, of the FCC Licenses held by any Obligor, or its interest in any Person
holding any such FCC License. To enforce the provisions of this Section 9.1(e),
Agent is empowered to request the appointment of a receiver from any court of
competent jurisdiction. Such receiver shall be instructed to seek from the FCC
its consent to an involuntary transfer of control of any FCC License for the
purpose of seeking a bona fide purchaser to whom control will ultimately be
transferred. Borrower hereby agrees to authorize, and to cause each of the other
Obligors to authorize, such an involuntary transfer of control upon the request
of the receiver so appointed and, if Borrower shall refuse to authorize or cause
any of the other Obligors to authorize the transfer, its approval may be
required by the court. Upon the occurrence and continuance of an Event of
Default, Borrower shall further use its best efforts to assist in obtaining
approval of the FCC, if required, for any action or transactions contemplated by
this Agreement or the Loan Documents, including preparation, execution and
filing with the FCC of the assignor’s or transferor’s portion of any application
or applications for the FCC’s consent to the assignment of any FCC License or
transfer of control necessary or appropriate under the FCC’s rules and
regulations for approval of the transfer or assignment of any portion of the
Collateral, together with any FCC License or other authorization. Borrower
acknowledges that the assignment or transfer of FCC Licenses is integral to
Agent’s realization of the value of the Collateral, that there is no adequate
remedy at law for failure by Borrower to comply with the provisions of this
Section 9.1(e) and that such failure would not be adequately compensable in
damages, and therefore agrees that the agreements contained in this
Section 9.1(e) may be specifically enforced.


  (f) Without notice to or demand upon Borrower or any other Obligor, make such
payments and do such acts as Agent considers necessary or reasonable to protect
its security interests in the Collateral. Borrower agrees to assemble the
Personal Property Collateral if Agent so requires, and to make the Personal
Property Collateral available to Agent at a place that Agent may designate which
is reasonably convenient to both parties. Borrower authorizes Agent to enter the
premises where the Personal Property Collateral is located, to take and maintain
possession of the Personal Property Collateral, or any part of it, and to pay,
purchase, contest, or compromise any Lien that in Agent’s determination appears
to conflict with the Agent’s Liens and to pay all expenses incurred in
connection therewith and to charge Borrower’s Loan Account therefor. With
respect to any of the Obligors’ owned or leased premises, Borrower hereby grants
Agent a license to enter into possession of such premises and to occupy the
same, without charge, in order to exercise any of the Lender Group’s rights or
remedies provided herein, at law, in equity, or otherwise;


  (g) Without notice to Borrower (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of Borrower held by the Lender
Group, or (ii) Indebtedness at any time owing to or for the credit or the
account of Borrower held by the Lender Group;


  (h) Hold, as cash collateral, any and all balances and deposits of Borrower
held by the Lender Group to secure the full and final repayment of all of the
Obligations;


  (i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Personal
Property Collateral. Borrower hereby grants to Agent a license or other right to
use, without charge, for use only after the occurrence and during the
continuance of an Event of Default, Borrower’s labels, patents, copyrights,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any property of a similar nature, as it pertains to the Personal Property
Collateral, in completing production of, advertising for sale, and selling any
Personal Property Collateral;


  (j) Sell the Personal Property Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrower’s premises) as Agent
determines is commercially reasonable. It is not necessary that the Personal
Property Collateral be present at any such sale;


  (k) Agent shall give notice of the disposition of the Personal Property
Collateral as follows:


  (i) Agent shall give Borrower a notice in writing of the time and place of
public sale, or, if the sale is a private sale or some other disposition other
than a public sale is to be made of the Personal Property Collateral, the time
on or after which the private sale or other disposition is to be made; and


  (ii) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 12, at least 15 days before the earliest time of
disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Personal Property Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;


  (l) Agent, on behalf of the Lender Group, may credit bid and purchase at any
public sale; and


  (m) Agent may seek the appointment of a receiver or keeper to take possession
of all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by law, may, in accordance with applicable FCC rules or
regulations, seek the appointment of such a receiver without the requirement of
prior notice or a hearing;


  (n) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document; and


  (o) Any deficiency that exists after disposition of the Personal Property
Collateral as provided above will be paid immediately by Borrower. Any excess
will be promptly returned, without interest and subject to the rights of third
Persons, by Agent to Borrower.


Without limiting the generality of any of the foregoing remedies or any remedies
in the other Loan Documents, after the occurrence and during the continuance of
an Event of Default, Agent shall, subject to the Senior Lender Rights and the
Intercreditor Agreement and to the completion of the pledge to the Lender Group
described in Section 6.4, have the right to require Borrower to exercise any
voting or other consensual rights under the Daily Buzz Agreement in accordance
with Agent’s instructions. In furtherance of the foregoing, after the occurrence
and during the continuance of an Event of Default, Borrower shall give
reasonable prior notice to Agent of any action under the Daily Buzz Agreement
that will involve a vote or other decision to be made by Borrower and shall
provide any information requested by Agent related to such vote or other
decision.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.


10. TAXES AND EXPENSES.

        If Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to Borrower, may do any or all of the following: (a)
make payment of the same or any part thereof, (b) set up such reserves in
Borrower’s Loan Account as Agent deems necessary to protect the Lender Group
from the exposure created by such failure, or (c) in the case of the failure to
comply with Section 6.8 hereof, obtain and maintain insurance policies of the
type described in Section 6.8 and take any action with respect to such policies
as Agent deems prudent. Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement. Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.


11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

11.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for: (i)
the safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.


11.3 INDEMNIFICATION.

(a)     Borrower shall pay, indemnify, defend, and hold the Agent-Related
Persons, the Lender-Related Persons with respect to each Lender, each
Participant, and each of their respective officers, directors, employees,
agents, and attorneys-in-fact (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, and damages, and all reasonable
attorneys fees and disbursements and other costs and expenses actually incurred
in connection therewith (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the review, execution, delivery, enforcement, performance, or administration of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby, and (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto (all the foregoing, collectively,
the “Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
(a) Borrower shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person, and (b) Borrower shall have no
obligation to any Assignee or Participant, or its respective officers,
directors, employees, agents, or attorneys-in-fact with respect to any attorneys
fees or disbursements and other costs and expenses incurred by any of them in
connection with or as a result of or related to the review, execution, and
delivery of this Agreement or the Assignment and Acceptance or participation
agreement pursuant to which they become a party hereto or Participant herein.
This provision shall survive the termination of this Agreement and the repayment
of the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto.

(b)     NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY
TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH
PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR
INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN
DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.

12.     NOTICES.

        Unless otherwise provided in this Agreement, all notices or demands by
Borrower or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or Agent, as applicable, may designate to each other
in accordance herewith), or telefacsimile to Borrower or Agent, as the case may
be, at its address set forth below:

If to Borrower: ACME TELEVISION, LLC
2101 E. Fourth Street, Suite 202A
Santa Ana, California 92705
Attn: Mr. Tom Allen
Fax No. 949.245.9494 with copies to: O'MELVENY & MYERS LLP
1999 Avenue of the Stars
Los Angeles, California 90067
Attn: Allison Keller, Esq.
Fax No. 310.246.6774 If to Agent: FORTRESS CREDIT CORP.
1251 Avenue of the Americas
16th Floor
New York, NY 10020
Attn: Kevin Treacy
Fax No. 212.798.6131 with copies to: ALLEN & OVERY LLP
1221 Avenue of the Americas
New York, NY 10020
Attn: Kevin J. O'Shea, Esq.
Fax No. 212.610.6399

        Agent and Borrower may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Borrower acknowledges and agrees that notices sent by the
Lender Group in connection with the exercise of enforcement rights against the
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

13.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)     THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

(b)     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE COURTS LOCATED IN NEW YORK COUNTY OR THE FEDERAL COURTS IN THE
SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWER, ACME PARENT, AND THE LENDER GROUP WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

(c)     BORROWER, ACME PARENT, AND THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER, ACME PARENT, AND THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

14.     ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.


14.1 ASSIGNMENTS AND PARTICIPATIONS.

(a)     Any Lender may, with the written consent of Agent and Borrower (provided
that (i) no written consent of Agent or Borrower shall be required in connection
with any assignment and delegation by a Lender to an Eligible Transferee, (ii)
no written consent of Borrower shall be required in connection with any
assignment or delegation if an Event of Default shall have occurred and be
continuing, and (iii) no assignment and delegation shall be made, without the
prior written consent of Borrower, to any Person that is organized in or under
the laws of any jurisdiction other than the United States or any state or other
political subdivision thereof or is otherwise not a United States person as
defined in the IRC (a “Foreign Person”) if payments to such Person would require
Borrower to pay any Taxes or any additional amounts pursuant to Section
16.11(e)), assign and delegate to one or more assignees (each an “Assignee”)
all, or any ratable part of all, of the Obligations, the Commitments and the
other rights and obligations of such Lender hereunder and under the other Loan
Documents in a minimum amount of $1,000,000; provided, however, that Borrower
and Agent may continue to deal solely and directly with such Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Borrower and Agent an Assignment and Acceptance in form and
substance satisfactory to Agent, and (iii) the assignor Lender or Assignee has
paid to Agent for Agent’s separate account a processing fee in the amount of
$5,000. Anything contained herein to the contrary notwithstanding, the consent
of Agent shall not be required (and payment of any fees shall not be required)
if such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of such Lender.

(b)     From and after the date that Agent notifies the assignor Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to Section
11.3 hereof) and be released from its obligations under this Agreement (and in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement and the
other Loan Documents, such Lender shall cease to be a party hereto and thereto),
and such assignment shall effect a novation between Borrower and the Assignee.

(c)     By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d)     Immediately upon each Assignee’s making its processing fee payment under
the Assignment and Acceptance and receipt and acknowledgment by Agent of such
fully executed Assignment and Acceptance, this Agreement shall be deemed to be
amended to the extent, but only to the extent, necessary to reflect the addition
of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

(e)     Any Lender may at any time, with the written consent of Agent, sell to
one or more commercial banks, financial institutions, or other Persons (a
“Participant”) participating or other beneficial interests (“Participating
Interests”) in its Obligations, the Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents (provided that no written consent of Agent shall be
required in connection with any sale of any such Participating Interests by a
Lender to an Eligible Transferee); provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the Participating Interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any Participating Interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or a material portion of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant has a
Participating Interest, (D) postpone the payment of, or reduce the amount of,
the interest or fees payable to such Participant through such Lender, or (E)
reduce the amount or due dates of scheduled principal repayments or prepayments
or premiums, and (v) all amounts payable by Borrower under any of the Loan
Documents (including, without limitation, under Section 16.11) shall be
determined as if such Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set-off in
respect of its Participating Interest in amounts owing under this Agreement to
the same extent as if the amount of its Participating Interest were owing
directly to it as a Lender under this Agreement. The rights of any Participant
only shall be derivative through the Originating Lender with whom such
Participant participates and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

(f)     In connection with any such assignment or Participating Interest or
proposed assignment or Participating Interest, a Lender may disclose all
documents and information which it now or hereafter may have relating to
Borrower or Borrower’s business, so long as such Lender has first secured a
customary confidentiality agreement from such proposed assignee or Participant.

(g)     Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

14.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties; provided,
however, that Borrower and ACME Parent may not assign this Agreement or any
rights or duties hereunder without the Lenders’ prior written consent and any
prohibited assignment shall be absolutely void ab initio. No consent to
assignment by the Lenders shall release Borrower from its Obligations. A Lender
may assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder pursuant to Section 14.1 hereof and, except as
expressly required pursuant to Section 14.1 hereof, no consent or approval by
Borrower or ACME Parent is required in connection with any such assignment.


15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrower and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders affected thereby and
Borrower, do any of the following:

(a)     increase or extend any Commitment of any Lender,

(b)     postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c)     reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d)     change the percentage of the Commitments that is required to take any
action hereunder,

(e)     amend this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

(f)     release Collateral other than as permitted by Section 16.12,

(g)     change the definition of “Required Lenders”,

(h)     contractually subordinate any of the Agent’s Liens,

(i)     other than in connection with a Permitted Disposition or Permitted Swap,
or in connection with a sale or other dispositions by Agent pursuant to its
remedies as a secured creditor, release the Obligors from any obligation for the
payment of money, or

(j)     reduce the Applicable Rate, or

(k)     amend any of the provisions of Section 16.

The foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrower, shall not require consent by or the agreement of Borrower.


15.2 REPLACEMENT OF HOLDOUT LENDER.

(a)     If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders
(“Subject Action”), and a Lender (“Holdout Lender”) fails to give its consent,
authorization, or agreement, then Agent or Borrower, upon at least 5 Business
Days prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute Lenders (each, a “Replacement
Lender”), and the Holdout Lender shall have no right to refuse to be replaced
hereunder; provided, however, that in the case of any Holdout Lender replaced by
Borrower, Subject Action must (i) have been requested in good faith and not for
the purpose of avoiding any premium or penalty of any kind whatsoever, and (ii)
have been approved by the Required Lenders; and, provided further, that Borrower
may not permanently replace Fortress as a Lender so long as Fortress is also
Agent. Such notice to replace the Holdout Lender shall specify an effective date
for such replacement, which date shall not be later than 15 Business Days after
the date such notice is given. Notwithstanding the foregoing, Borrower shall
have the right to permanently replace any Holdout Lender at any time (including
Agent) so long as any and all applicable premiums or penalties are paid by
Borrower to such Holdout Lender in connection therewith. Borrower shall be
entitled to rely on any written representation by Agent that the unanimous
consent, authorization, or agreement of all Lenders has been obtained with
respect to any Subject Action.

(b)     Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance Agreement prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance Agreement. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 14.1. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender’s Pro Rata Share of Loans.

15.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.


16. AGENT; THE LENDER GROUP.

16.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Fortress as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. Except for
the provisions of Sections 16.10, 16.11, 16.12, and 16.17(d) below, the
provisions of this Section 16 are solely for the benefit of Agent, and the
Lenders, and Borrower shall have no rights as a third party beneficiary of any
of the provisions contained herein. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that Fortress
is merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections, and related matters, (b) execute or file any and all financing
or similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Loans, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the proceeds of the Collections as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections, (f)
perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower, the Obligations, the Collateral, the
Collections, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

16.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

16.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any Subsidiary or
Affiliate of Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Books or properties of Borrower or the books or
records or properties of any of Borrower’s Subsidiaries or Affiliates.

16.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower
or counsel to any Lender), independent accountants and other experts selected by
Agent. Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

16.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 16.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

16.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrower and any other Person (other than the Lender Group) party to a Loan
Document, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and any other Person (other than the Lender Group)
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower and any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.

16.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, reasonable attorneys fees and
expenses, costs of collection by outside collection agencies and auctioneer fees
and costs of security guards or insurance premiums paid to maintain the
Collateral, whether or not Borrower is obligated to reimburse Agent or Lenders
for such expenses pursuant to this Agreement or otherwise. Agent is authorized
and directed to deduct and retain sufficient amounts from proceeds of
Collections received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders. In the event
Agent is not reimbursed for such costs and expenses from proceeds of Collections
received by Agent, each Lender hereby agrees that it is and shall be obligated
to pay to or reimburse Agent for the amount of such Lender’s Pro Rata Share
thereof. Whether or not the transactions contemplated hereby are consummated,
the Lenders shall indemnify upon demand the Agent-Related Persons (to the extent
not reimbursed by or on behalf of Borrower and without limiting the obligation
of Borrower to do so), according to their Pro Rata Shares, from and against any
and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out-of-pocket
expenses (including attorneys fees and expenses) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrower. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

16.8 Agent in Individual Capacity. Fortress and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though Fortress were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, Fortress or its Affiliates may receive information regarding
Borrower or its Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Fortress in its individual capacity.

16.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders. If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders. A successor Agent must be an Eligible
Transferee. If no successor Agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, after consulting with the Lenders,
a successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 16 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

16.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Borrower and its
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Borrower
or its Affiliates and any other Person (other than the Lender Group) party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender not shall be under any obligation to provide such
information to them.


16.11 WITHHOLDING TAXES.

  (a) If any Lender is a Foreign Person and such Lender claims exemption from,
or a reduction of, U.S. withholding tax under Sections 1441 or 1442 of the IRC,
such Lender agrees with and in favor of Agent and Borrower, to deliver to Agent
and Borrower:


  (i) if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception described in Section 871(h) or 881(c) of the IRC,
(a) a statement of the Lender, signed under penalty of perjury, that it is not a
(I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10%
shareholder (within the meaning of Section 881(c)(3)(B) of the IRC), or (III) a
controlled foreign corporation described in Section 881(c)(3)(C) of the IRC, and
(b) a properly completed IRS Form W-8BEN, before the first payment of any
interest under this Agreement and at any other time reasonably requested by
Agent or Borrower;


  (ii) if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, a properly completed IRS Form W-8BEN
before the first payment of any interest under this Agreement and at any other
time reasonably requested by Agent or Borrower;


  (iii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI before the first payment of any interest is
due under this Agreement and at any other time reasonably requested by Agent or
Borrower;


  (iv) such other form or forms as may be required under the IRC or other laws
of the United States as a condition to exemption from, or reduction of, United
States withholding tax.


Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction and, if an exemption or reduction of U.S. withholding tax under
Sections 1441 or 1442 of the IRC is available under such changed circumstances,
to provide any statement or form required to establish any such exemption or
reduction.

(b)     If any Lender claims exemption from, or reduction of, U.S. withholding
tax under Sections 1441 or 1442 of the IRC and such Lender sells, assigns,
grants a participation in, or otherwise transfers all or part of its beneficial
ownership interest in the Obligations of Borrower to such Lender, such Lender
agrees to promptly notify Agent and Borrower of the percentage amount in which
it is no longer the beneficial owner of Obligations of Borrower to such Lender.
To the extent of such percentage amount, Agent and Borrower will treat
statements or forms previously provided by such Lender pursuant to this Section
16.11 as no longer valid.

(c)     If any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section 16.11 are not delivered to Agent or Borrower or are no longer
valid, then Agent and Borrower may withhold from any interest payment to such
Lender not providing such forms or other documentation, or in respect of whom
such forms or other documentation, although provided, are or have become wholly
or partially invalid, an amount equivalent to the applicable withholding tax.

(d)     If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

(e)     All payments made by Borrower hereunder or under any note will be made
without setoff, counterclaim, or other defense, except as required by applicable
law other than for Taxes (as defined below). All such payments will be made free
and clear of, and without deduction or withholding for, any present or future
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any jurisdiction (other than the United
States) or by any political subdivision or taxing authority thereof or therein
(other than a political subdivision or taxing authority of or in the United
States) with respect to such payments (but excluding, any tax (and any interest,
penalties or similar liabilities with respect thereto) imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein (i) measured by or based on the net income or net profits of a Lender
(including any franchise, branch profits or similar taxes), or (ii) to the
extent that such tax results from a change in the circumstances of the Lender,
including a change in the residence, place of organization, or principal place
of business of the Lender, or a change in the branch or lending office of the
Lender participating in the transactions set forth herein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any note, including any amount paid pursuant to this
Section 16.11(e) after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein; provided, however, that
Borrower shall not be required to increase any such amounts payable to Agent or
any Lender (i) if such Person fails to comply with any requirements under this
Section 16.11 to establish an exemption from or reduction of any Tax, or (ii) if
the increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence. Borrower will furnish to Agent as
promptly as possible after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by
Borrower.


16.12 COLLATERAL MATTERS.

(a)     The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon payment and
satisfaction in full by Borrower of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and if Borrower certifies to Agent that the sale or disposition is
permitted under Section 7.4 of this Agreement or the other Loan Documents (and
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Borrower owned no interest at the time the
security interest was granted or at any time thereafter, or (iv) constituting
property leased to Borrower under a lease that has expired or is terminated in a
transaction permitted under this Agreement. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.
Upon request by Agent or Borrower at any time, the Lenders will confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 16.12; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

(b)     Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrower or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.


16.13 RESTRICTIONS ON ACTIONS BY LENDERS; SHARING OF PAYMENTS.

(a)     Each of the Lenders agrees that it shall not, without the express
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the request of Agent, set off against the Obligations, any amounts
owing by such Lender to Borrower or any Deposit Accounts of Borrower now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so by Agent, take or cause to
be taken any action, including, the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral the purpose of which is, or could be, to give
such Lender any preference or priority against the other Lenders with respect to
the Collateral.

(b)     If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement or
the other Loan Documents, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender’s ratable portion of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that if
all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

16.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession. Should any Lender obtain
possession of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver such Collateral to Agent or
in accordance with Agent’s instructions.

16.15 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent. Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, or interest of the Obligations.

16.16 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents relating to the Collateral, for the benefit of the Lender
Group. Each member of the Lender Group agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Loan Documents relating
to the Collateral and the exercise by Agent of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.

16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a)     is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by Agent, and Agent shall
so furnish each Lender with such Reports,

(b)     expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and will
rely significantly upon the Books, as well as on representations of Borrower’s
personnel,

(d)     agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner; it being
understood and agreed by Borrower that in any event such Lender may make
disclosures (a) to counsel for and other advisors, accountants, and auditors to
such Lender, (b) reasonably required by any bona fide potential or actual
Assignee or Participant in connection with any contemplated or actual assignment
or transfer by such Lender of an interest herein or any Participating Interest
in such Lender’s rights hereunder, so long as such Lender has first secured a
customary confidentiality agreement from such potential or actual Assignee or
Participant, (c) of information that has become public by disclosures made by
Persons other than such Lender, its Affiliates, assignees, transferees, or
Participants, or (d) as required or requested by any court, governmental or
administrative agency, pursuant to any subpoena or other legal process, or by
any law, statute, regulation, or court order; provided, however, that, unless
prohibited by applicable law, statute, regulation, or court order, such Lender
shall notify Borrower of any request by any court, governmental or
administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof, and

(e)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrower, and (ii) to pay and protect, and indemnify, defend and hold Agent, and
any such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including,
attorneys fees and costs) incurred by Agent and any such other Lender preparing
a Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

16.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 16.7, no member of the Lender Group shall have any
liability for the acts or any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

16.19 Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Allen & Overy
LLP only has represented and only shall represent Fortress in its capacity as
Agent and as a Lender. Each other Lender hereby acknowledges that Allen & Overy
LLP does not represent it in connection with any such matters.


17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, ACME Parent, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group, Borrower, or ACME Parent,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Amendments in Writing. This Agreement only can be amended by a writing
signed by Agent (on behalf of the requisite Lenders), Borrower, and ACME Parent.

17.6 Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.7 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by the Obligors or the transfer to the Lender Group of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of the
Obligors automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

17.8 FCC Approvals. Notwithstanding anything herein or in any of the Loan
Documents to the contrary, but without limiting or waiving in any way Borrower’s
obligations under this Agreement or the other Loan Documents, the Lender Group’s
rights hereunder and under the Loan Documents are subject to the Communications
Act of 1934, as amended, and all applicable policies, rules and regulations of
the FCC. Agent and the Lenders will not take any action pursuant to this
Agreement or the Loan Documents which would constitute or result in any
assignment or transfer of control of any FCC License, whether de jure or de
facto, if such assignment or transfer of control would require under the then
existing law (including the Communications Act of 1934, as amended, and the
published policies, rules and regulations promulgated by the FCC), the prior
approval of the FCC, without first obtaining such approval. Without limiting the
generality of the foregoing, Agent and the Lenders hereby agree that (a) voting
and consensual rights in the ownership interests of Borrower and its
Subsidiaries will remain with the holders of such voting and consensual rights
upon and following the occurrence of an Event of Default unless and until any
required prior approvals of the FCC to the transfer of such voting and
consensual rights to Agent shall have been obtained; (b) upon the occurrence of
any Event of Default and foreclosure of such rights there will be either a
private or public sale of such rights; and (c) prior to the exercise of such
voting or consensual rights by the purchaser at any such sale, the prior consent
of the FCC pursuant to 47 U.S.C. §310(d) will be obtained if required. It is the
intention of the parties hereto that the Liens in favor of Agent on the
Collateral shall in all relevant aspects be subject to and governed by said
statutes, rules and regulations and that nothing in this Agreement shall be
construed to diminish the control exercised by Borrower or its Subsidiaries
except in accordance with the provisions of such statutory requirements, rules
and regulations. Borrower agrees that, if an Event of Default shall have
occurred and be continuing, subject to the terms of the Intercreditor Agreement,
upon request from time to time by Agent during such circumstance it will use its
best efforts to obtain any governmental, regulatory or third party consents,
approvals or authorizations referred to in this Section 17.8, including upon any
request of Agent following the occurrence and during the continuance of an Event
of Default, to prepare, sign and file with the FCC (or cause to be prepared
signed and filed with the FCC) any application or applications for consent to
the assignment of the licenses pertaining to the Stations of Borrower and its
Subsidiaries or to the transfer of control of Borrower or any of its
Subsidiaries required to be signed by any Person controlled by it necessary or
appropriate under the FCC’s rules and regulations for approval of any sale or
transfer of any of the voting or consensual rights or the assets of Borrower or
any of its Subsidiaries or any transfer of control in respect of any license
pertaining to the Stations of Borrowers and its Subsidiaries. Such efforts shall
include, without limitation, providing to Agent any FCC registration numbers,
tax identification numbers, account numbers and passwords for the FCC’s CDBS
electronic filing system for Agent’s use in connection with the preparation,
filing and prosecution of such applications for FCC consent.

17.9 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and thereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

17.10 Senior Loan. Agent and the Lender Group acknowledge and agree that this
Agreement, the other Loan Documents and their rights under such agreements are
subject and subordinate in certain respects to the Senior Loan Liens and the
Senior Lender Rights as and to the extent set forth in the Intercreditor
Agreement.


17.11 WAIVERS BY ACME PARENT.

  (a) ACME Parent is executing this Agreement solely for the purpose of making
the covenants, waivers, consents, and other agreements set forth in Sections
7.1, 7.2, 7.6, 7.8, 9.2, 11.3(b), 13, 14.2, 17.1, 17.3, 17.4, 17.5, 17.6, 17.9,
17.10, 17.12, and 17.13 and not as an Obligor. In the event, however, that ACME
Parent’s execution of this Agreement is determined to be in the nature of a
guaranty or a suretyship, ACME Parent makes the following waivers, consents, and
agreements: Except as otherwise expressly provided in this Agreement, ACME
Parent hereby waives notice of acceptance of its liability, notice of any
Advances under or pursuant to this Agreement, notice of the occurrence of any
Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Agent or Lenders
under or in respect of any of the Obligations, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement). ACME Parent hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent or Lenders at any time or times
in respect of any default by any Obligor in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations. Without limiting the
generality of the foregoing, ACME Parent assents to any other action or delay in
acting or failure to act on the part of any Agent or Lender with respect to the
failure by any Obligor to comply with any of its respective Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this Section
17.12 afford grounds for terminating, discharging or relieving ACME, in whole or
in part, from any of its covenants under this Agreement, it being the intention
of ACME Parent that, so long as any of the Obligations hereunder remain
unsatisfied, the covenants of ACME Parent under this Agreement shall not be
discharged except by performance and then only to the extent of such
performance. The covenants of ACME Parent under this Agreement shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Obligor or any Agent or Lender. The covenants of ACME Parent hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of any Obligor or any Agent or Lender.


  (b) ACME Parent represents and warrants to Agent and Lenders that ACME Parent
is currently informed of the financial condition of the Obligors and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. ACME Parent further represents and
warrants to Agent and Lenders that it has read and understands the terms and
conditions of the Loan Documents. ACME Parent hereby covenants that it will
continue to keep informed of the Obligors’ financial condition and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.


  (c) ACME Parent waives all rights and defenses arising out of an election of
remedies by Agent or any Lender, even though that election of remedies, such as
a nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed ACME Parent’s rights of subrogation and reimbursement against
Borrower by the operation of Section 580(d) of the California Code of Civil
Procedure or otherwise.


  (d) ACME Parent waives all rights and defenses that such Borrower may have
because the Obligations are secured by Real Property. This means, among other
things:


  (i) Agent and Lenders may collect from any Obligor without first foreclosing
on any Real Property Collateral or Personal Property Collateral pledged by any
other Obligor.


  (ii) If Agent or any Lender forecloses on any Real Property Collateral pledged
by any Obligor:


  The amount of the Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and


  Agent and Lenders may collect from such Obligor even if Agent or Lenders, by
foreclosing on the Real Property Collateral, has destroyed any right such
Obligor may have to collect from the other Obligors.


This is an unconditional and irrevocable waiver of any rights and defenses ACME
Parent may have because the Obligations are secured by Real Property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure to the extent applicable.

(e)     The provisions of this Section 17.12 are made for the benefit of the
Agent, the Lenders and their respective successors and assigns, and may be
enforced by it or them from time to time against ACME Parent as often as
occasion therefor may arise and without requirement on the part of any such
Agent, Lender, successor or assign first to marshal any of its or their claims
or to exercise any of its or their rights against any of the Obligors or to
exhaust any remedies available to it or them against any of the Obligors or to
resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 17.12 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by any Agent or Lender upon the
insolvency, bankruptcy or reorganization of any of the Obligors, or otherwise,
the provisions of this Section 17.12 will forthwith be reinstated in effect, as
though such payment had not been made.

(f)     ACME Parent hereby agrees that it will not enforce any of its rights of
contribution or subrogation against the Obligors with respect to any liability
incurred by it hereunder or under any of the other Loan Documents, any payments
made by it to the Agent or the Lenders with respect to any of the Obligations or
any collateral security therefor until such time as all of the Obligations have
been paid in full in cash. Any claim which ACME Parent may have against any
Obligor with respect to any payments to any Agent or Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Obligor, its debts or its assets, whether voluntary
or involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to ACME Parent therefor.

17.12 Note Register; Ownership of Note. The ownership of an interest in any
Promissory Note shall be registered on a record of ownership maintained by
Agent, as agent for Borrower solely for purposes of maintaining the register
pursuant to this Section 17.12. Agent shall promptly update the register upon
notice of any transfer of a Promissory Note or interest therein. Notwithstanding
anything else in a Promissory Note to the contrary, the right to the principal
of, and stated interest on, a Promissory Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. Borrower shall, upon
inquiry to Agent to determine the registered holder, be entitled to treat the
registered holder of a Promissory Note (as recorded on such record of ownership)
as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in a Promissory Note on
the part of any other Person.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

ACME TELEVISION, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer



ACME COMMUNICATIONS, INC.,
a Delaware corporation


/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  &
  Chief Financial Officer

Fortress Credit Corp.
a Delaware Corporation, as Agent and as a Lender


/s/Constantine Dakolias
Name: Constantine Dakolias
Title: Chief Credit Officer 
  

WELLS FARGO FOOTHILL, INC.
a California Corporation, as a Lender


/s/James K. Downey
Name: James K. Downey
Title: Vice President 
  






--------------------------------------------------------------------------------




                           EXHIBITS AND SCHEDULES


Exhibit A-1 Form of Assignment and Acceptance Exhibit C-1 Form of Compliance
Certificate Exhibit P-1 Form of Promissory Note Schedule A-1 Agent's Account
Schedule C-1 Commitments Schedule D-1 Designated Account Schedule P-1 Permitted
Investments Schedule P-2 Permitted Liens Schedule R-1 Real Property Collateral
Schedule 5.5 Locations of Inventory and Equipment Schedule 5.7 Chief Executive
Office; FEIN Schedule 5.8(b) Capitalization of Borrower Schedule 5.8(c)
Capitalization of Borrower's Subsidiaries Schedule 5.9 Governmental Consents
Schedule 5.10 Litigation Schedule 5.14 Environmental Matters Schedule 5.16
Intellectual Property Schedule 5.17 Tower Leases and Key Leases Schedule 5.18
Demand Deposit Accounts Schedule 5.20 Permitted Indebtedness Schedule 5.21
Licenses Schedule 5.23 LMAs Schedule 5.27 Signal Carriage Schedule 7.14
Transactions with Affiliates








--------------------------------------------------------------------------------

ScheduleA-1
Agent's Account

     An account at a bank designated by Agent from time to time as the account
into which Borrower shall make all payments to Agent for the benefit of the
Lender Group and into which the Lender Group shall make all payments to Agent
under this Agreement and the other Loan Documents; unless and until Agent
notifies Borrower and the Lender Group to the contrary, Agent's Account shall
be:

     LaSalle Bank, NA (Chicago/Trust)
ABA Number: 071-000-505
Account
Name: Trust GL
Account Number: 2090067
Further Credit
to: Fortress Credit Corp.
Account Number: 721622.2
Attention: Billy Hutchens ext. 4-0178
Reference: ACME






--------------------------------------------------------------------------------




Schedule C-1
Commitments

Lender Commitments Fortress Credit Corp. $15,000,000 Wells Fargo Foothill, Inc.
$5,000,000     All Lenders $20,000,000











